Exhibit 10.1




AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of
February 6, 2018


between


INSPERITY, INC.,
as Borrower,


THE LENDERS PARTIES HERETO,


ZB, N.A. dba AMEGY BANK,
as Agent,


BANK OF AMERICA, N.A.


and


WELLS FARGO BANK, N.A.,
as Co- Syndication Agents,


and


BRANCH BANKING & TRUST COMPANY,
as Documentation Agent











--------------------------------------------------------------------------------






Table of Contents
 
 
Page
ARTICLE I. Definitions
1


Section 1.1
Definitions
1


Section 1.2
Other Definitional Provisions
18


Section 1.3
Accounting Terms and Determinations: GAAP
18


 
 
 
ARTICLE II. Revolving Line of Credit and Letters of Credit
19


Section 2.1
Revolving Line of Credit
19


Section 2.2
Revolving Notes
19


Section 2.3
Interest
20


Section 2.4
Repayment of Principal and Interest
20


Section 2.5
Requests for Revolving Advances
20


Section 2.6
Use of Proceeds
21


Section 2.7
Unused Commitment Fee; Reduction or Termination of Commitment
21


Section 2.8
Increase of the Combined Commitments
22


Section 2.9
Swing Loans
23


Section 2.10
Letters of Credit
24


Section 2.11
Procedure for Issuing Letters of Credit
24


Section 2.12
Participation by Lenders
25


Section 2.13
Payments Constitute Revolving Advances
25


Section 2.14
Letter of Credit Fees
25


Section 2.15
Obligations Absolute
26


Section 2.16
Limitation of Liability
26


Section 2.17
Provisions Regarding Electronic Issuance of Letters of Credit
27


Section 2.18
Cash Deposit Prior to Termination Date
27


Section 2.19
Defaulting Lenders
27


Section 2.20
Failure of Lender to Make Loans or Payments
29


Section 2.21
Mitigation Obligations; Replacement of Lenders
29


 
 
 
ARTICLE III. Payments; Additional Matters with Respect to LIBOR Loans; Yield
Protection Provisions
30


Section 3.1
Method of Payment
30


Section 3.2
Sharing of Payments, etc/Non-Receipt of Funds by Agent
30


Section 3.3
Voluntary Prepayments
31


Section 3.4
Computation of Interest
31


Section 3.5
Capital Adequacy
31


Section 3.6
Additional Costs in Respect of Letters of Credit
32


Section 3.7
Conversions and Continuations
32


Section 3.8
Illegality, Impossibility, Regulatory Change; Change in Law and Compensation
33





Amended and Restated Credit Agreement v7
i
 

--------------------------------------------------------------------------------





Section 3.9
Compensation for Prepayment or Failure to Borrow
33


Section 3.10
Taxes
34


 
 
 
ARTICLE IV. Setoff and Guaranty Agreement
38


Section 4.1
Setoff
38


Section 4.2
Guaranty Agreement
38


 
 
 
ARTICLE V. Conditions Precedent
39


Section 5.1
Initial Extension of Credit
39


Section 5.2
All Extensions of Credit
40


 
 
 
ARTICLE VI. Representations and Warranties
41


Section 6.1
Existence
41


Section 6.2
Financial Statements
41


Section 6.3
Requisite Action; No Breach
41


Section 6.4
Operation of Business
42


Section 6.5
Litigation and Judgments
42


Section 6.6
Rights in Properties; Liens
42


Section 6.7
Enforceability
42


Section 6.8
Approvals
42


Section 6.9
Debt
42


Section 6.10
Use of Proceeds; Margin Securities
42


Section 6.11
ERISA Compliance
43


Section 6.12
Taxes
43


Section 6.13
Disclosure
43


Section 6.14
Subsidiaries
43


Section 6.15
Compliance with Laws
44


Section 6.16
Compliance with Agreements
44


Section 6.17
Environmental Matters
44


Section 6.18
Solvency
44


Section 6.19
Investment Company Act
44


Section 6.20
Proprietary Accounts
44


Section 6.21
Sanctions
45


Section 6.22
Anti-Corruption
45


 
 
 
ARTICLE VII. Affirmative Covenants
45


Section 7.1
Reporting Requirements
45


Section 7.2
Maintenance of Existence; Conduct of Business
47


Section 7.3
Payment of Debt Service
47


Section 7.4
Maintenance of Properties
47


Section 7.5
Taxes and Claims
47


Section 7.6
Insurance
48


Section 7.7
Inspection
48





Amended and Restated Credit Agreement v7
ii
 

--------------------------------------------------------------------------------





Section 7.8
Keeping Books and Records
48


Section 7.9
Compliance with Laws
48


Section 7.10
Compliance with Agreements
48


Section 7.11
Further Assurances
48


Section 7.12
ERISA
48


 
 
 
ARTICLE VIII. Negative Covenants
49


Section 8.1
Debt
49


Section 8.2
Limitation on Liens
49


Section 8.3
Mergers, Acquisitions, Dissolutions and Disposition of Assets
50


Section 8.4
Subsidiaries
51


Section 8.5
Restricted Payments
53


Section 8.6
Loans and Advances
53


Section 8.7
Investments
53


Section 8.8
Compliance with Environmental Laws
55


Section 8.9
Accounting
56


Section 8.10
Change of Business
56


Section 8.11
Transactions with Affiliates
56


Section 8.12
Rate Management Transactions
56


Section 8.13
Compliance with Governmental Regulations
57


Section 8.14
Capital Expenditures
57


Section 8.15
Compliance with ERISA
57


Section 8.16
Sanctions
57


Section 8.17
Anti-Corruption
57


Section 8.18
Excluded Subsidiaries
57


 
 
 
ARTICLE IX. Financial Covenants
58


Section 9.1
Interest Coverage Ratio
58


Section 9.2
Leverage Ratio
58


 
 
 
ARTICLE X. Default
59


Section 10.1
Events of Default
59


Section 10.2
Remedies Upon Default
60


Section 10.3
Cash Collateral
61


Section 10.4
Performance by Agent
61


Section 10.5
Application of Liquidation Proceeds
61


 
 
 
ARTICLE XI. Agent
62


Section 11.1
Appointment and Authorization
62


Section 11.2
Delegation of Duties
62


Section 11.3
Liability of Agent
62


Section 11.4
Reliance by Agent
63


Section 11.5
Notice of Default
63





Amended and Restated Credit Agreement v7
iii
 

--------------------------------------------------------------------------------





Section 11.6
Credit Decision
63


Section 11.7
Indemnification
64


Section 11.8
Agent in Individual Capacity
64


Section 11.9
Successor Agent
64


 
 
 
ARTICLE XII. Miscellaneous
65


Section 12.1
Expenses
65


Section 12.2
INDEMNIFICATION
65


Section 12.3
Limitation of Liability
66


Section 12.4
No Waiver; Cumulative Remedies
66


Section 12.5
Successors and Assigns
66


Section 12.6
Survival
66


Section 12.7
Amendments
67


Section 12.8
Maximum Interest Rate
67


Section 12.9
Notices
68


Section 12.10
Platform
68


Section 12.11
Applicable Law; Venue; Service Process
68


Section 12.12
Counterparts
69


Section 12.13
Severability
69


Section 12.14
Headings
69


Section 12.15
On-line Banking
69


Section 12.16
Electronic Delivery of Documents
69


Section 12.17
Non-Application of Chapter 346 of Texas Finance Code
70


Section 12.18
Consent to Participations
70


Section 12.19
Assignments
71


Section 12.20
USA Patriot Act
72


Section 12.21
Foreign Lender Reporting Requirements
72


Section 12.22
Location of Document Execution
72


Section 12.23
Document Imaging
72


Section 12.24
Confidentiality
73


Section 12.25
Dispute Resolution
73


Section 12.26
ENTIRE AGREEMENT
75







Amended and Restated Credit Agreement v7
iv
 

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 6, 2018 (this
“Agreement”), is between INSPERITY, INC., a Delaware corporation (“Borrower”),
and each of the financial institutions from time to time a party hereto
(collectively, “Lenders”, and each a “Lender”), and ZB, N.A. dba AMEGY BANK, a
national banking association, as agent for Lenders.
R E C I T A L S:
Borrower has requested that Lenders extend credit to Borrower in the form of a
revolving line of credit in the initial principal amount of $350,000,000.00
(which may be increased upon the terms and conditions hereinafter set forth to
$400,000,000.00 and which includes a swing line in the amount of
$30,000,000.00). Lenders are willing to make such extensions of credit to
Borrower upon the terms and conditions hereinafter set forth.
Borrower, certain Lenders and Agent (as defined below) entered into that certain
Credit Agreement dated as of September 15, 2011, as amended by that certain
Amendment No. 1 to Credit Agreement dated as of December 7, 2012, Amendment No.
2 to Credit Agreement dated as of December 1, 2014, Amendment No. 3 to Credit
Agreement dated as of February 6, 2015, Amendment No. 4 to Credit Agreement
dated as of March 14, 2016, and Amendment No. 5 to Credit Agreement dated as of
November 16, 2017 (as amended, the “Prior Credit Agreement”). This Agreement is
in restatement and replacement of the Prior Credit Agreement, and the liens and
security interests created by the Loan Documents (as defined below) are in
renewal and extension of the liens and security interests created by the
documents executed in connection with the Prior Credit Agreement.
Bank of America, N.A. and Wells Fargo Bank, N.A. have been appointed
Co-Syndication Agents for the credit facilities described in this Agreement.
Branch Banking & Trust Company has been appointed Documentation Agent for the
credit facilities described in this Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I.
Definitions

Section 1.1    Definitions. As used in this Agreement, the following terms have
the following meanings:
“Acquisition” means the acquisition of substantially all the assets of another
Person or a line of business or division of another Person or substantially all
the ownership interests of another Person by Borrower or any Subsidiary.
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person.


Amended and Restated Credit Agreement v7
1
 

--------------------------------------------------------------------------------





“Agent” means ZB, N.A. dba AMEGY BANK, a national banking association, in its
capacity as agent for Lenders, and any successor in such capacity pursuant to
Article XI.
“Alternate Base Rate” means, for any day, a rate of interest which is the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus one-half percent (0.50%), and (c) the sum of (i) the
Floating Thirty Day LIBOR Rate as of such day plus (ii) two percent (2.0%).
Notwithstanding the foregoing, under no circumstances will the Alternate Base
Rate be less than zero percent (0.0%) (the “Alternate Base Rate Floor”),
provided, however, if Borrower has entered into a Rate Management Transaction
with a Lender for purposes of hedging the interest rate floor on the Notes, then
no Alternate Base Rate Floor shall be applicable for the Notes during the
period(s) such swap transaction is in effect.
“Alternate Base Rate Loans” means Loans that bear interest at rates based upon
the Alternate Base Rate.
“Alternate Base Rate Margin” means, for any day, the rate per annum identified
as the Alternate Base Rate Margin in the table contained in the definition of
the term “Applicable Margin” corresponding to the applicable Level on such day.
“Amegy” means ZB, N.A. dba AMEGY BANK and its successors and permitted assigns.
“Applicable Margin” means, for the Levels described below, the applicable rate
per annum set forth below.
 
Level I
Level II
Level III
Level IV
LIBOR Margin
1.50%
1.75%
2.00%
2.25%
Alternate Base Rate Margin
0.00%
0.00%
0.25%
0.50%

Level I applies when the Leverage Ratio is less than or equal to 1.00 to 1.00.
Level II applies when the Leverage Ratio is greater than 1.00 to 1.00 but less
than or equal to 1.50 to 1.00.
Level III applies when the Leverage Ratio is greater than 1.50 to 1.00 but less
than or equal to 2.00 to 1.00.
Level IV applies when the Leverage Ratio is greater than 2.00 to 1.00.
The applicable Level shall be adjusted, to the extent applicable, forty-five
(45) days after the end of each fiscal quarter of Borrower (or, in the case of
any change reflected by the audited financial statements delivered pursuant to
Section 7.1(a), one hundred twenty (120) days after the end of any fiscal year)
based on the Leverage Ratio tested for the period of four (4) consecutive fiscal
quarters ending on the last day of such fiscal quarter or such fiscal year, as
applicable; provided that if Borrower fails to deliver the financial statements
required by Section 7.1(a) or (b), as


Amended and Restated Credit Agreement v7
2
 

--------------------------------------------------------------------------------





applicable, or the related No Default Certificate required by Section 7.1(c) by
the forty-fifth (45th) day (or, if applicable, the one hundred twentieth (120th)
day) after the end of any fiscal quarter or any fiscal year, as applicable,
Level IV shall be the “Applicable Margin” until such financial statements are
delivered.
“Applicable Rate” means (a) during the period that a Loan is an Alternate Base
Rate Loan, the sum of (i) the Alternate Base Rate from time to time in effect,
plus (ii) the applicable Alternate Base Rate Margin, and (b) during the period
that a Loan is a LIBOR Loan, the sum of (i) the LIBOR Rate from time to time in
effect, plus (ii) the applicable LIBOR Margin; provided, however, that if an
Event of Default has occurred and is continuing, the Applicable Rate shall be
determined pursuant to clause (a) only and clause (b) shall not be applicable.
“Assignment and Acceptance” means a document in substantially the form of
Exhibit “E”.
“Authorized Representative” means the chief executive officer, the chief
financial officer, the president or any other officer or employee of Borrower
who has been designated in writing by Borrower to Agent to be an Authorized
Representative.
“Bermuda Subsidiary” means Insperity Captive Insurance Companies Limited, a
Bermuda corporation.
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required by law to close in Houston, Texas,
and (b) with respect to all borrowings, payments, Conversions, Continuations,
Interest Periods, and notices in connection with LIBOR Loans, any day which is a
Business Day described in clause (a) above and which is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Expenditures” means for Borrower and its Subsidiaries, all expenditures
for assets which, in accordance with GAAP, are required to be capitalized and so
shown on the consolidated balance sheet of Borrower and its Subsidiaries and
which are incurred for property, plant and equipment in the ordinary course of
business.
“Capitalized Lease Obligations” means, for Borrower and its Subsidiaries, on a
consolidated basis, the obligations of Borrower and its Subsidiaries to pay rent
or other amounts under a lease of (or other agreement conveying the right to
use) real and/or personal property, which obligations, in accordance with GAAP,
are required to be classified and accounted for as a capital lease on a balance
sheet of any such Person.
“Cash Distribution” means any distribution, dividend or any other payment paid
in cash or cash equivalents by Borrower on account of its capital stock, other
than the Special Dividend. For the avoidance of doubt, repurchases by Borrower
of any of its capital stock shall not constitute a “Cash Distribution”.


Amended and Restated Credit Agreement v7
3
 

--------------------------------------------------------------------------------





“Cash Interest Expense” means for Borrower and its Subsidiaries, on a
consolidated basis, for any period, the sum of all cash interest expense paid or
required by its terms to be paid during such period, as determined in accordance
with GAAP.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority charged with
the interpretation, administration or application thereof, after the date of
this Agreement or (c) compliance by a Lender (or its parent company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, guidelines, directives, rules or regulations thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
concerning capital adequacy (A) promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) and made or issued by any Governmental Authority or (B) made
or issued by the United States financial regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued, and shall be deemed to have
gone into effect and adopted after the date of this Agreement.
“Change of Control” means with respect to Borrower the acquisition of ownership,
directly or indirectly, beneficially or of record by any Person or group (within
the meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect of the date hereof) other than Related Persons, of
shares representing more than fifty percent (50%) of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of
Borrower.
“Claims” has the meaning set forth in Section 12.2.
“Closing Date” means the date on which this Agreement has been executed and
delivered by the parties hereto and the conditions set forth in Section 5.1 have
been satisfied (or waived by Agent).
“Co-Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, N.A.,
each in its capacity as a co-syndication agent for the credit facilities
described in this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combined Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The Combined Commitments shall be $350,000,000.00 as of
the date of this Agreement.
“Combined Commitments Increase” shall have the meaning given to such term in
Section 2.8.
“Commitment Percentage” means, at any time, for each Lender, the percentage
derived by dividing such Lender’s Commitment at such time by the Combined
Commitments at such time.


Amended and Restated Credit Agreement v7
4
 

--------------------------------------------------------------------------------





“Commitment” means, as to any Lender, its obligation to make Revolving Advances
and to acquire participations in Letters of Credit and Swing Loans hereunder in
an aggregate amount set forth opposite the name of such Lender on Annex “I”
hereto under the heading “Commitments”, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable,
as the same may be (a) reduced as provided herein, (b) modified as provided in
an amendment to this Agreement, (c) modified as the result of an assignment of
all or part of such Lender’s Revolving Note pursuant to Section 12.19 or
(d) increased pursuant to Section 2.8.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract to otherwise.
“Controlled” has the meaning correlative thereto.
“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 3.7 of a LIBOR Loan from one Interest Period to the next
Interest Period.
“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 3.7 or 3.8 of one Type of Loan into another Type of Loan.
“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
the outstanding principal amount of such Lender’s Revolving Advances at such
time plus (b) such Lender’s LC Exposure at such time plus (c) such Lender’s
Swing Exposure at such time.
“Current Assets” means, at any particular time, all amounts which, in conformity
with GAAP, would be included as current assets on a consolidated balance sheet
of Borrower and its Subsidiaries.
“Current Liabilities” means, at any particular time, all amounts which, in
conformity with GAAP, would be included as current liabilities on a consolidated
balance sheet of Borrower and its Subsidiaries.
“Debt” means, for any Person, (a) all indebtedness of such Person, whether or
not represented by bonds, debentures, notes, securities or other evidences of
indebtedness, for the repayment of money borrowed, including, with respect to
Borrower, the indebtedness evidenced by the Notes and all other indebtedness for
the repayment of money borrowed by Borrower and owed to any Lender, (b)
indebtedness and obligations of such Person arising in connection with Rate
Management Transactions, (c) all indebtedness of such Person representing
deferred payment of the purchase price of property or assets (other than
accounts payable incurred in the ordinary course of business which are either
(i) current or (ii) being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP), (d)
Capitalized Lease Obligations, (e) all indebtedness of such Person under
guaranties, endorsements, assumptions or other contingent obligations in respect
of, or to purchase or otherwise acquire, Debt (as defined in the other clauses
of this definition) of others, (f) all Debt (as defined in the other clauses of
this definition) of others secured by a Lien existing on property owned by such
Person, whether or not


Amended and Restated Credit Agreement v7
5
 

--------------------------------------------------------------------------------





the indebtedness secured thereby shall have been assumed by the owner thereof,
and (g) any obligation of such Person to redeem or repurchase any of such
Person’s capital stock, partnership or membership interests or other ownership
interests, as applicable, on or prior to the date that is ninety-one (91) days
after the Termination Date.
“Default Rate” means the lesser of (a) with respect to any Note, the sum of the
stated rate to be borne by such Note plus two percent (2.0%) or (b) the Maximum
Rate.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Loans within three (3)
Business Days of the date required to be funded by it hereunder, (b) notified
Borrower, Agent, Issuing Bank, the Swing Lender or any Lender in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three (3)
Business Days after request by Agent or Borrower, to confirm in writing that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans, (d) otherwise failed to pay over to Agent, Issuing Bank or any
Lender any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, unless (i) the amount due is the subject of
a good faith dispute, or (ii) Agent consents (which consent may be withheld at
the sole discretion of Agent) to such Lender’s cure of such failure, or (e) as
determined by Agent, (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
“Distribution” means any distribution, dividend or any other payment or
distribution (in cash, property or obligations) made by a Person on account of
its capital stock or other equity interest.
“Documentation Agent” means Branch Banking & Trust Company, in its capacity as a
documentation agent for the credit facilities described in this Agreement.
“Dollar,” “Dollars” and “$” means currency of the United States of America which
is at the time of payment legal tender for the payment of public and private
debts in the United States of America.
“Domestic Subsidiary” means any Subsidiary of Borrower, whether presently or
hereafter created or existing, that is organized and existing under the laws of
the United States or any state or commonwealth thereof or under the laws of the
District of Columbia; provided that if such Subsidiary does not exist on the
date of this Agreement, Borrower or such Subsidiary shall satisfy


Amended and Restated Credit Agreement v7
6
 

--------------------------------------------------------------------------------





the provisions of Section 8.4(a)(i) with respect to such Subsidiary. The
Domestic Subsidiaries are listed on Schedule 6.14. Schedule 6.14 may be amended
or supplemented from time to time with the written consent of Agent and
Borrower.
“EBITDA” means for Borrower and its Subsidiaries, on a consolidated basis for
any period, the sum of (a) Operating Income for such period, plus (b)
depreciation and amortization for such period, plus (c) non-cash stock based
compensation expense for such period, plus (d) Interest Income for such period,
plus (e) extraordinary or non-recurring expenses or charges, in an aggregate
amount not to exceed $10,000,000.00 during any consecutive four (4) quarter
period, plus (f) any non-cash write-off for impairment of long lived assets
(including goodwill, intangible assets and fixed assets such as property, plant
and equipment), or of deferred financing fees or investments in debt and equity
securities during such period, plus (g) any non-cash impact of accounting
changes or restatements during such period, plus (h) expenses associated with
prepaid software-as-a-service (SaaS) product implementations during such period,
provided such amount shall not exceed $2,000,000.00 during any consecutive four
(4) quarter period, plus (i) transaction costs and synergies approved by Agent
for such period; provided, however, that the amounts of each of the items set
forth in the clauses above shall include, for the first twelve (12) months after
any Acquisition, the actual historical amounts of such items for any Person
which is acquired by Borrower or any Subsidiary in such Acquisition.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any of (a) a Lender or any Affiliate of a Lender
(except, in each case, a Defaulting Lender) (b) a commercial bank organized
under the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $100,000,000.00, (c) a commercial bank organized
under the laws of a country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000.00, provided that
such bank is acting through a branch or agency located in the United States, and
(d) subject to the provisions of Section 12.19, any other Person approved by
Agent and, if no Event of Default or Unmatured Event of Default exists, by
Borrower.
“Eligible Contract Participant” shall have the meaning given to such term in the
Commodity Exchange Act and the regulations thereunder.


Amended and Restated Credit Agreement v7
7
 

--------------------------------------------------------------------------------





“Environmental Laws” means any and all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of Hazardous Substance
or to health and safety matters.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.
“Event of Default” has the meaning specified in Section 10.1.
“Excluded Subsidiary” means, subject to Section 8.18, any Subsidiary that has
annual cash flow less than $1,000,000.00 as of the end of the immediately
preceding fiscal year of Borrower.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement, or the grant by such Guarantor of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
Eligible Contract Participant at the time the Guaranty Agreement or the grant of
such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which the Guaranty Agreement or
security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) withholding Taxes imposed on amounts
payable to or for the account of such Recipient with respect to an applicable
interest in a Loan or Commitment or otherwise under a Loan Document pursuant to
a law in effect on the date on which (i) such Recipient becomes a party to this
Agreement or acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by Borrower under Section 2.21(b)) or (ii)
such Recipient changes its lending office, except in each case to the extent
that, pursuant to Section 3.10, amounts with respect to such Taxes were payable
either to such Recipient’s assignor immediately before such Recipient became a
party hereto or to such Recipient immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10(g), (d) any withholding Taxes imposed under FATCA, (e) Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)), and (f) any Taxes imposed on or with respect
to a Participant or required to be withheld or deducted from a payment to a
Participant.
“Existing Lender” means a Lender under the Prior Credit Agreement as of the
Closing Date.


Amended and Restated Credit Agreement v7
8
 

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement,
treaty or other convention among Governmental Authorities entered into in
connection with the implementation of such Sections of the Code, and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day immediately succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for any day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to Agent on such day on such transactions as determined by Agent.
“Financial Officer” means the chief executive officer, the chief financial
officer, the principal accounting officer or the treasurer of Borrower or any
other officer of Borrower acceptable to Agent.
“Floating Thirty Day LIBOR Rate” means, as of any day, the rate per annum
offered for Dollar deposits in an amount comparable to the principal amount of
the outstanding Alternate Base Rate Loans for a period of thirty (30) days as of
11:00 a.m. City of London, England time two (2) Business Days prior to such day
as quoted on that page of the Reuters or Bloomberg System (“Bloomberg”)
reporting service (as then being used by Agent to obtain such interest rate
quotes) that displays the London interbank offered rate administered by
Intercontinental Exchange Group (ICE) Benchmark Administration Limited (“ICE”)
(or the successor thereto) for such Dollar deposits; provided, however, that if
such rate is not available on Bloomberg or Reuters, then such offered rate shall
be otherwise independently determined by Agent from an alternate, substantially
similar independent source available to Agent and recognized in the banking
industry. Notwithstanding the foregoing, under no circumstances will the
Floating Thirty Day LIBOR Rate be less than zero percent (0.0%) (the “Floating
Thirty Day LIBOR Interest Rate Floor”), provided, however, if Borrower has
entered into a Rate Management Transaction with a Lender for purposes of hedging
the interest rate floor on the Notes, then no Floating Thirty Day LIBOR Interest
Rate Floor shall be applicable for the Notes during the period(s) such swap
transaction is in effect.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary, whether presently or hereafter created or existing; provided that if
such Subsidiary does not exist on the date of this Agreement, Borrower and such
Subsidiary shall satisfy the provisions of Section 8.4(a)(ii) with respect to
such Subsidiary. The Foreign Subsidiaries are listed on Schedule 6.14. Schedule
6.14 may be amended or supplemented from time to time with the written consent
of Agent and Borrower.


Amended and Restated Credit Agreement v7
9
 

--------------------------------------------------------------------------------





“Funded Debt” means, at any time, for Borrower and its Subsidiaries, on a
consolidated basis, the sum of (a) all indebtedness for borrowed money, whether
or not evidenced by notes, bonds, debentures or similar instruments, of Borrower
and its Subsidiaries, including the Notes, (b) all Capitalized Lease
Obligations, (c) all obligations of Borrower and its Subsidiaries to pay the
deferred purchase price of property or services (but excluding trade accounts
payable or trade notes in the ordinary course of business that are not past due
by more than ninety (90) days) arising in the ordinary course of business, (d)
all indebtedness of others secured by a Lien on the property of such Persons,
and (e) the Letter of Credit Liabilities and liabilities related to other
unfunded letters of credit, bankers acceptances and similar instruments.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantors” means (a) those Domestic Subsidiaries existing on the Closing Date
and (b) all future Domestic Subsidiaries, excluding, in each case, (i) those
expressly released from their obligations by Agent pursuant to Section 8.4(b)
and (ii) Excluded Subsidiaries, to the extent any Domestic Subsidiary qualifies
to be an Excluded Subsidiary at the time of determination.
“Guarantor Release Date” shall have the meaning given to such term in Section
8.4(b)(i).
“Guaranty Agreement” means the Amended and Restated Guaranty Agreement, dated as
of the date hereof, executed by each Guarantor existing on the Closing Date in
favor of Agent in substantially the form of Exhibit “F”, as the same may be
amended, supplemented or modified from time to time.
“Hazardous Substance” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated or addressed under any Environmental Law.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 12.2.
“Interest Coverage Ratio” means for Borrower and its Subsidiaries, on a
consolidated basis, as of any date (a) EBITDA for the period of four consecutive
fiscal quarters ended on such date, divided by (b) the sum of (i) Cash Interest
Expense for the period of four consecutive fiscal quarters ended on such date,
plus (ii) Cash Distributions paid, or to be paid, for the period of four
consecutive fiscal quarters ended on such date.


Amended and Restated Credit Agreement v7
10
 

--------------------------------------------------------------------------------





“Interest Income” means for Borrower and its Subsidiaries, on a consolidated
basis, for any period, the sum of all interest income for such period, as
determined in accordance with GAAP.
“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date such Loan is made or Converted from Loans of another Type or, in the
case of each subsequent, successive Interest Period applicable to a LIBOR Loan,
each period commencing on the last day of the immediately preceding Interest
Period with respect to such LIBOR Loan, and in each case ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as Borrower may select as provided in Sections 2.5 or
3.7; provided, however, that (a) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the next succeeding Business
Day, unless such extension would cause the last day of such Interest Period to
occur in the next following calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (b) any Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month in
which it would have ended if there were a numerically corresponding day in such
calendar month, (c) no Interest Period for any LIBOR Loan may extend beyond the
Termination Date (and any proposed LIBOR Loan with an Interest Period which
would extend beyond the Termination Date shall be an Alternate Base Rate Loan),
(d) for all LIBOR Loans no more than eight (8) Interest Periods shall be in
effect at the same time and (e) no Interest Period shall have a duration of less
than thirty (30) days and, if the Interest Period for any LIBOR Loan would
otherwise be a shorter period, such Loan shall be an Alternate Base Rate Loan.
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
“Issuing Bank” means ZB, N.A. dba AMEGY BANK and its successors and permitted
assigns.
“Joinder to Guaranty Agreement” means a Joinder to Guaranty Agreement executed
by a Guarantor pursuant to Section 8.4 or Section 8.18, in favor of Agent in
substantially the form of Exhibit “H”, as the same may be amended, supplemented
or modified from time to time.
“LC Exposure” means, with respect to any Lender at any time, such Lender’s Pro
Rata Share of the Letter of Credit Liabilities at such time.
“Lender” and “Lenders” have the meanings given to such terms in the introductory
paragraph hereof.
“Letter of Credit” means any letter of credit issued by Issuing Bank for the
account of Borrower pursuant to Article II.
“Letter of Credit Application” means Issuing Bank’s standard form of letter of
credit application and agreement, as the same may be amended or supplemented.
“Letter of Credit Liabilities” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all drawings


Amended and Restated Credit Agreement v7
11
 

--------------------------------------------------------------------------------





made under Letters of Credit that have not been reimbursed by one or more
Revolving Advances at such time.
“Leverage Ratio” means, as of any date, (a) Funded Debt as of such date divided
by (b) EBITDA for the period of four consecutive fiscal quarters ended on such
date.
“LIBOR Loans” means Loans the interest rates on which are determined on the
basis of the rates referred to in the definition of “LIBOR Rate”.
“LIBOR Margin” means, for any day, the rate per annum identified as the LIBOR
Margin in the table contained in the definition of the term “Applicable Margin”
corresponding to the applicable Level on such day.
“LIBOR Rate” means, for any LIBOR Loan, for any Interest Period therefor, (a)
the rate per annum quoted on that page of the Reuters or Bloomberg reporting
service (as then being used by Agent to obtain such interest rate quotes) that
displays the London interbank rate administered by Intercontinental Exchange
Group (ICE) Benchmark Administration Limited (“ICE”) (or the successor thereto)
for Dollar deposits in an amount comparable to the outstanding principal amount
of such LIBOR Loan for a period of time equal to such Interest Period as of
11:00 a.m. City of London, England time two (2) London Business Days prior to
the first date of such Interest Period; provided, however, that if such rate is
not available on Bloomberg or Reuters, then such rate shall be otherwise
independently determined by Agent from an alternate, substantially similar
independent source available to Agent and recognized in the banking industry;
divided by (b) one (1) minus the Reserve Requirement. Notwithstanding the
foregoing, under no circumstances will the LIBOR Rate be less than zero percent
(0.0%) (the “LIBOR Interest Rate Floor”), provided, however, if Borrower has
entered into a Rate Management Transaction with a Lender for purposes of hedging
the interest rate floor on the Notes, then no LIBOR Interest Rate Floor shall be
applicable for the Notes during the period(s) such swap transaction is in
effect.
“Lien” means any lien, mortgage, security interest, pledge, charge,
hypothecation or other encumbrance of any kind or nature whatsoever (including,
without limitation, the interest of a vendor under any conditional sale or title
retention agreement), whether arising by contract, operation of law, or
otherwise.
“Loan Documents” means this Agreement and all promissory notes, security
agreements, deeds of trust, assignments, letters of credit, guaranties, and
other instruments, documents, and agreements executed and delivered pursuant to
or in connection with this Agreement, as such instruments, documents, and
agreements may be amended, modified, renewed, extended or supplemented.
“Loan Parties” means Borrower and Guarantors.
“Loans” means Revolving Advances and Swing Loans.


Amended and Restated Credit Agreement v7
12
 

--------------------------------------------------------------------------------





“London Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions are generally authorized or obligated by laws or
executive order to close in the City of London, England.
“Majority Lenders” means, at any time, Lenders holding more than 50% or more of
the Combined Commitments; provided, however, that if there are only two (2)
Lenders, “Majority Lenders” means both Lenders; provided, further, that the
Commitment of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole, (b) the ability of Borrower to pay the
Obligations or the ability of Borrower and the Guarantors, considered as a
whole, to perform their respective obligations under this Agreement and the
other Loan Documents, or (c) the validity or enforceability of this Agreement,
the Guaranty Agreement or any of the other Loan Documents, or the rights or
remedies of Agent or any Lender under this Agreement, the Guaranty Agreement or
any of the Notes.
“Maximum Rate” means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including Chapter 303 of the Texas Finance Code (the
“Code”) (and as the same may be incorporated by reference in other Texas
statutes). To the extent that Chapter 303 of the Code is relevant to Lenders for
the purposes of determining the Maximum Rate, Lenders may elect to determine
such applicable legal rate pursuant to the “weekly ceiling,” from time to time
in effect, as referred to and defined in Chapter 303 of the Code; subject,
however, to the limitations on such applicable ceiling referred to and defined
in the Code, and further subject to any right any Lender may have subsequently,
under applicable law, to change the method of determining the Maximum Rate.
“Merger” shall have the meaning given to such term in Section 8.3.
“Net Working Capital” means for Borrower and its Subsidiaries, on a consolidated
basis, as of any date, (a) Current Assets as of such date minus (b) Current
Liabilities as of such date; provided that, for purposes of calculating Current
Assets, Borrower may include an amount equal to the maximum amount of the
Revolving Line of Credit Availability as of such date which, assuming such
amount had been fully borrowed as of such date, would not cause the Leverage
Ratio as of such date to exceed 3.00 to 1.00.
“New Lender” means a Lender on the Closing Date which is not an Existing Lender.
“No Default Certificate” means a certificate in the form of Exhibit “D” hereto,
fully completed and executed by Borrower.
“Notes” means the Revolving Notes and the Swing Note.
“Obligations” means (a) all obligations, indebtedness and liabilities of
Borrower to Agent, Issuing Bank and Lenders, or any of them, arising pursuant to
this Agreement or any of the other Loan Documents, now existing or hereafter
arising, including, without limitation, all of Borrower’s


Amended and Restated Credit Agreement v7
13
 

--------------------------------------------------------------------------------





contingent reimbursement obligations in respect of Letters of Credit, (b) all
interest accruing thereon and all attorneys’ fees and other expenses incurred in
the enforcement or collection thereof and (c) all Rate Management Transaction
Obligations. Notwithstanding the foregoing, the definition of “Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.
“Operating Income” means, for Borrower and its Subsidiaries for any period, the
consolidated operating income (or loss) of Borrower and its Subsidiaries for
such period, as determined in accordance with GAAP.
“Organizational Documents” means, for any Person, (a) if such Person is a
corporation, the articles of incorporation or certificate of incorporation and
bylaws of such Person, (b) if such Person is a limited liability company, the
articles of organization or certificate of formation and regulations or limited
liability company agreement of such Person, (c) if such Person is a limited
partnership, the certificate of limited partnership or certificate of formation
and the limited partnership agreement of such Person and (d) if such person is
not a corporation, limited liability company or limited partnership, the
documents under which such Person was created and is governed.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).
“Participant Register” shall have the meaning given to such term in Section
12.18.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Dividend” means the regular quarterly dividend established by the
board of directors of Borrower.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, company, trust, business trust, association,
Governmental Authority or other entity.
“Pledge Agreement” means (a) that certain Amended and Restated Pledge Agreement,
dated as of the date hereof, executed by Administaff Partnerships Holding, Inc.,
a Delaware corporation, in favor of Agent, as the same may be amended,
supplemented or modified from time to time and


Amended and Restated Credit Agreement v7
14
 

--------------------------------------------------------------------------------





(b) any other Pledge Agreement executed by Borrower or a Domestic Subsidiary
after the Closing Date in favor of Agent pursuant to Section 8.4, in
substantially the form of Exhibit “G”, as the same may be amended, supplemented
or modified from time to time, and “Pledge Agreements” shall mean, collectively,
all such agreements.
“Pledged Foreign Subsidiary” means each Foreign Subsidiary (other than the
Bermuda Subsidiary) with respect to which sixty-five percent (65%) of the
ownership interests thereof have been pledged to Agent pursuant to Section
8.4(a)(ii)(C).
“Prime Rate” means, at any time, the rate of interest per annum then most
recently published in The Wall Street Journal (or any successor publication if
The Wall Street Journal is no longer published) in the “Money Rates” section (or
such successor section) as the “Prime Rate.” If a range of prime interest rates
per annum is so published, “Prime Rate” shall mean the highest rate per annum in
such published range. If the definition of “Prime Rate” is no longer published
in The Wall Street Journal (or any successor publication), “Prime Rate” shall
mean, at any time, the rate of interest per annum then most recently established
by Agent as its prime rate.
“Pro Rata” or “Pro Rata Share” means for each Lender, with respect to Revolving
Advances and Letters of Credit and fees, as applicable, attributable thereto,
such Lender’s Commitment Percentage.
“Proprietary Accounts” shall mean all the depository accounts of Borrower and
its Subsidiaries which are not used to hold client-related payroll and payroll
tax funds. The Proprietary Accounts of Borrower and its Subsidiaries as of the
date of each No Default Certificate are listed on such No Default Certificate.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that at the time the relevant Swap Obligation is incurred constitutes
an Eligible Contract Participant and can cause another Person to qualify as an
Eligible Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Rate Management Transaction Obligations” means any and all obligations and
indebtedness, contingent or otherwise, whether now existing or hereafter
arising, of Borrower or any Subsidiary to any Lender arising under or in
connection with any Rate Management Transaction.
“Recipient” means (a) Agent, (b) any Lender and (c) Issuing Bank, as applicable.


Amended and Restated Credit Agreement v7
15
 

--------------------------------------------------------------------------------





“Register” shall have the meaning given to such term in Section 12.19.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented.
“Regulatory Change” means, with respect to any Lender, any change after the date
of this Agreement in United States federal, state, or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
any interpretations, directives, or requests applying to a class of banks
(including any Lender) of or under any United States federal or state, or any
foreign, laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Related Persons” means (a) Borrower and any of its Subsidiaries, (b) any trust
for any employee benefit plan of Borrower or any of its Subsidiaries, (c) any
other individual who is as of the date of this Agreement an employee or retiree
of Borrower or any of its Subsidiaries or any member of such employee’s or
retiree’s family, and (d) any trust, corporation, partnership or family
foundation created by or for the benefit of any individual who is as of the date
of this Agreement an employee or retiree of Borrower or any of its Subsidiaries
or any member of such employee’s or retiree’s family.
“Reserve Requirement” means the aggregate maximum reserve percentages (including
any marginal, special, supplemental or emergency reserves, and expressed as a
decimal) established by the Board of Governors of the Federal Reserve System or
any other United States banking authority to which Lenders are subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include, without limitation, those
imposed under Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time under Regulation D or any comparable regulation. The Reserve
Requirement shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Requesting Guarantor” shall have the meaning given to such term in Section
8.4(b).
“Revolving Advance” means an advance of funds pursuant to Article II (other than
Swing Loans).
“Revolving Advance Request Form” means a certificate, in substantially the form
of Exhibit “C”, properly completed and signed by Borrower requesting a Revolving
Advance.
“Revolving Line of Credit” means the credit facility extended by those Lenders
who have a Commitment to Borrower pursuant to Article II.
“Revolving Line of Credit Availability” means, as of any date, an amount equal
to the Combined Commitments minus the sum of (a) the aggregate principal amount
of the outstanding Revolving Advances, plus (b) the Letter of Credit
Liabilities, plus (c) the aggregate principal amount of the outstanding Swing
Loans.


Amended and Restated Credit Agreement v7
16
 

--------------------------------------------------------------------------------





“Revolving Notes” means the promissory notes executed by Borrower payable to
each Lender or its registered assigns, in substantially the form of Exhibit “A”,
properly completed, as the same may be renewed, extended or modified, and all
promissory notes executed by Borrower in renewal, extension, modification or
substitution thereof.
“Sanctions” shall have the meaning given to such term in Section 6.21.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Special Dividend” means (a) that certain special cash dividend declared by the
board of directors of Borrower on November 15, 2017, and payable to each of its
stockholders of record on December 4, 2017 in the amount of $2.00 per share of
common stock of Borrower, to be paid on December 18, 2017 and (b) other cash
dividends (other than any Permitted Dividend) declared by the board of directors
of Borrower from time to time so long as Net Working Capital (calculated on a
pro forma basis as if such Special Dividend had been made on the last day of the
fiscal quarter most recently ended for which financial statements are available)
is at least $30,000,000.
“Stock Repurchase” has the meaning assigned to such term in Section 8.5(b).
“Subsidiary” means any Person with respect to which Borrower or one or more of
its other Subsidiaries, or Borrower and one or more of its other Subsidiaries,
own or control, directly or indirectly, fifty percent (50%) or more of (a) the
combined voting power of all classes of capital stock having general voting
power under ordinary circumstances to elect a majority of the directors (if it
is a corporation), managers or equivalent body of such Person, (b) the capital
interest or profits interest of such Person, if it is a partnership, limited
liability company, joint venture or similar entity, or (c) the beneficial
interest of such Person, if it is a trust, association or other unincorporated
association or organization.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Exposure” means, with respect to any Lender at any time, such Lender’s
Pro Rata Share of the aggregate principal amount of all Swing Loans outstanding
at such time.
“Swing Lender” means the Lender designated as Swing Lender, initially Amegy.
“Swing Loan” has the meaning assigned to such term in Section 2.9.
“Swing Loan-Applicable Rate” means the sum of (a) the Alternate Base Rate from
time to time in effect, plus (b) the applicable Alternate Base Rate Margin.
“Swing Note” means the promissory note executed by Borrower payable to the order
of Swing Lender or its registered assigns, in substantially the form of Exhibit
“B”, as the same may be renewed, extended or modified, and all promissory notes
executed by Borrower in renewal, extension, modification or substitution
thereof.


Amended and Restated Credit Agreement v7
17
 

--------------------------------------------------------------------------------





“Taxes” or “Tax” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments or other
charges in the nature of a tax imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.
“Termination Date” means 11:00 a.m. on February 6, 2023, or such earlier date on
which the Commitments terminate as provided in this Agreement.
“Type” refers to whether a Loan is an Alternate Base Rate Loan or a LIBOR Loan.
“Unmatured Event of Default” means the occurrence of an event or the existence
of a condition which, with the giving of notice or the passage of time, would
constitute an Event of Default.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Withholding Agent” means any Loan Party and Agent.

Section 1.2    Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, (a) all
references to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement, (b) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth in the
Loan Documents), and (c) any reference herein to any Person shall be construed
to include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents). In the event that, at any time, Borrower has
no Subsidiaries, all references to the Subsidiaries of Borrower and the
consolidation of certain financial information shall be deemed to be
inapplicable until such time as Borrower has a Subsidiary. All times of day are
Houston, Texas, time.

Section 1.3    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to Agent or Lenders hereunder shall be prepared, in
accordance with GAAP as in effect from time to time; provided that, if Borrower
notifies Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof or the operation of such provision (or if Agent notifies
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such


Amended and Restated Credit Agreement v7
18
 

--------------------------------------------------------------------------------





notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, for all purposes of this Agreement, GAAP will be deemed to
treat leases that would have been classified as operating leases in accordance
with generally accepted accounting principles in the United States as in effect
prior to the issuance by the Financial Accounting Standards Board on February
25, 2016 of Accounting Standards Update No. 2016-02 (Leases) (“ASU”) in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States as in effect prior thereto, notwithstanding any
modifications or interpretive changes thereto resulting from the ASU or that may
occur thereafter.

ARTICLE II.    
Revolving Line of Credit and Letters of Credit

Section 2.1    Revolving Line of Credit. Subject to the terms and conditions of
this Agreement, each Lender agrees severally to make Revolving Advances to
Borrower from time to time from the date hereof to and including the Termination
Date in an aggregate principal amount at any time outstanding up to but not
exceeding such Lender’s Commitment; provided that the aggregate principal amount
of all Revolving Advances of such Lender at any time shall not exceed such
Lender’s Commitment at such time minus such Lender’s Pro Rata Share of the
Letter of Credit Liabilities at such time; and provided, further, that the
aggregate principal amount of all Revolving Advances at any time outstanding
shall not exceed the Combined Commitments at such time minus the sum of (a) the
Letter of Credit Liabilities at such time plus (b) the aggregate principal
amount of the outstanding Swing Loans at such time. Lenders shall have no
obligation to make any Revolving Advance (other than a Revolving Advance to
reimburse Issuing Bank for any draw on a Letter of Credit issued pursuant to the
terms hereof) if an Event of Default or an Unmatured Event of Default has
occurred and is continuing unless agreed to by Majority Lenders. The obligations
of Lenders under the Commitments are several and not joint. The failure of any
Lender to make a Revolving Advance required to be made by it shall not relieve
any other Lender of its obligation to make its Revolving Advance, and no Lender
shall be responsible for the failure of any other Lender to make the Revolving
Advance to be made by such other Lender. Subject to the foregoing limitations,
and the other terms and provisions of this Agreement, Borrower may borrow, repay
and reborrow Revolving Advances hereunder.

Section 2.2    Revolving Notes. The obligation of Borrower to repay the
Revolving Advances made by each Lender shall be evidenced by a Revolving Note
executed by Borrower, payable to such Lender or its registered assigns, in the
principal amount of such Lender’s Commitment. From time to time a new Revolving
Note may be issued to another Lender hereunder as such Person becomes a party to
this Agreement. From time to time Agent may require a Revolving Note to be
exchanged for a newly issued Revolving Note to accurately reflect the amount of
each Lender’s Commitment hereunder. Upon the request of Agent, Borrower shall
execute and deliver to Agent such new Revolving Notes as requested by Agent;
provided, however, that in no event will Borrower be required to (i) issue
Revolving Notes in an aggregate amount which exceeds the amount of the Combined
Commitments or (ii) issue Revolving Notes to any Lender in an aggregate amount
which exceeds the Commitment of such Lender.


Amended and Restated Credit Agreement v7
19
 

--------------------------------------------------------------------------------






Section 2.3    Interest. The unpaid principal amount of the Revolving Advances
shall bear interest prior to maturity at a varying rate per annum equal from day
to day to the lesser of (a) the Maximum Rate or (b) the Applicable Rate in
effect from day to day, and each change in the rate of interest charged on the
Revolving Advances shall become effective, without notice to Borrower, on the
effective date of each change in the Applicable Rate or the Maximum Rate, as the
case may be; provided, however, if at any time the rate of interest specified in
clause (b) preceding shall exceed the Maximum Rate, thereby causing the interest
on the Revolving Advances to be limited to the Maximum Rate, then any subsequent
reduction in the Applicable Rate shall not reduce the rate of interest on the
Revolving Advances below the Maximum Rate until the aggregate amount of interest
actually accrued on the Revolving Advances equals the amount of interest which
would have accrued on the Revolving Advances if the interest rate specified in
clause (b) preceding had at all times been in effect. Notwithstanding the
foregoing, if any Event of Default has occurred and is continuing, the
outstanding principal of the Revolving Advances shall, upon the determination of
the Majority Lenders, bear interest at the Default Rate.

Section 2.4    Repayment of Principal and Interest. (a) Accrued and unpaid
interest on the Revolving Advances shall be payable as follows:
(i)    in the case of each Revolving Advance which is an Alternate Base Rate
Loan, on the last day of each March, June, September and December, commencing
March 31, 2018;
(ii)    in the case of each Revolving Advance which is a LIBOR Loan, on the last
day of each Interest Period therefor, provided, however, if Borrower selects a
six (6) month Interest Period, accrued and unpaid interest shall also be payable
on the first (1st) Business Day following that day which is ninety (90) days
after the first (1st) day of such six (6) month Interest Period;
(iii)    upon the payment or prepayment of any Revolving Advance (but only on
the principal amount so paid or prepaid); and
(iv)    for all Revolving Advances, on the Termination Date.
(b)    The aggregate unpaid principal amount of the Revolving Advances shall be
due and payable on the Termination Date.
(c)    Notwithstanding the foregoing, interest payable at the Default Rate shall
be payable from time to time on demand.

Section 2.5    Requests for Revolving Advances. (a) Borrower shall request each
Revolving Advance by delivering to Agent a Revolving Advance Request Form (i)
stating the amount of the Revolving Advance, (ii) stating the date on which
Borrower desires that the Revolving Advance be funded (which shall be a Business
Day), (iii) stating the Type of the Revolving Advance, and (iv) if such
Revolving Advance is a LIBOR Loan, designating the Interest Period thereof. Each
Revolving Advance Request Form shall be delivered to Agent (i) in the case of
each Revolving Advance which is to be an Alternate Base Rate Loan, not later
than 11:00 a.m. on the date on which


Amended and Restated Credit Agreement v7
20
 

--------------------------------------------------------------------------------





Borrower desires that the Revolving Advance be funded, and (ii) in the case of
each Revolving Advance which is to be a LIBOR Loan, at least three (3) Business
Days before the date on which Borrower desires that the Revolving Advance be
funded; provided that (y) no Revolving Advance which is a LIBOR Loan may be in
an amount which is less than $250,000.00, and (z) at any time there can be no
more than eight (8) Interest Periods in effect for all LIBOR Loans. Borrower at
any time may redesignate the amounts of, and Convert and Continue, the Revolving
Advances, subject to the terms and provisions of this Agreement, including
Sections 3.7, 3.8 and 3.9 hereof.
(a)    Agent shall promptly notify each Lender of each request for a Revolving
Advance. No later than 12:00 p.m. on the proposed date of any Revolving Advance
hereunder, each Lender shall make available to Agent at its office specified
herein in immediately available funds, its Pro Rata Share of such requested
Revolving Advance. After Agent’s receipt of such funds and subject to the other
terms and conditions of this Agreement, Agent shall make each Revolving Advance
available to Borrower.

Section 2.6    Use of Proceeds. The proceeds of the Revolving Advances shall be
used for working capital and general corporate purposes. All Revolving Advances
(as defined in the Prior Credit Agreement) outstanding on the Closing Date shall
become Revolving Advances hereunder on the Closing Date, provided that on the
Closing Date each New Lender shall purchase at par such of the Loans of the
Existing Lenders (other than Swing Loans) as Agent shall determine may be
necessary in order for each such New Lender to hold such Loans in accordance
with its Commitment Percentage. All outstanding Swing Loans (as defined in the
Prior Credit Agreement) shall become Swing Loans hereunder on the Closing Date.
All Letters of Credit (as defined in the Prior Credit Agreement) issued under
the Prior Credit Agreement shall become Letters of Credit hereunder on the
Closing Date.

Section 2.7    Unused Commitment Fee; Reduction or Termination of Commitment.
(a)    Borrower agrees to pay to Agent for the Pro Rata benefit of Lenders who
have a Commitment a commitment fee on the average daily unused portion of the
Combined Commitments, for the period from and including the Closing Date to and
excluding the Termination Date, at the rate of one-quarter percent (0.25%) per
annum based on a three hundred sixty (360) day year and the actual number of
days elapsed, payable quarterly in arrears and on the Termination Date. For the
purpose of calculating the commitment fee hereunder, the Combined Commitments
shall be deemed utilized by the amount of all outstanding Revolving Advances,
Swing Loans and Letter of Credit Liabilities.
(b)    Borrower shall have the right at any time, upon revocable notice (which
may be conditioned) to Agent, to terminate in whole or reduce in part, the
Combined Commitments; provided, however, that such notice shall (i) be received
by Agent at least three (3) Business Days prior to the effective date thereof
and (ii) describe (A) the effective date of the termination, (B) the conditions
to the effectiveness thereof (if any), (C) whether a termination or reduction is
being made and (D) the amount of any partial reduction; provided, further, that
(i) no such reduction shall be in an amount less than the lesser of (A)
$250,000.00 and (B) the Combined Commitments, and (ii) the Combined Commitments
shall never be reduced below an amount equal to the Letter of Credit
Liabilities. At the time of such reduction, Borrower shall prepay the amount by
which the unpaid


Amended and Restated Credit Agreement v7
21
 

--------------------------------------------------------------------------------





principal amount of the Revolving Advances plus the Swing Loans plus the Letter
of Credit Liabilities exceeds the Combined Commitments (after giving effect to
such reduction) plus accrued and unpaid interest on the principal amount so
prepaid. The Combined Commitments may not be reinstated after they have been
terminated or reduced.

Section 2.8    Increase of the Combined Commitments. (a) At any time prior to
the Termination Date, Borrower may effectuate increases in the aggregate
Combined Commitments (each such increase being a “Combined Commitments
Increase”), by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Combined Commitments Increase) or one or more other banks or
other financial institutions (acceptable to Agent) that at the time agree (y) in
the case any existing Lender, to increase its Commitment (an “Increasing
Lender”), and (z) in the case of any other bank or financial institution that is
not an existing Lender, to provide a Commitment and become a party to this
Agreement as a Lender (an “Additional Lender”); provided, however, that (i) each
Combined Commitments Increase shall be in an amount at least equal to
$5,000,000.00, (ii) the aggregate amount of all Combined Commitments Increases
shall not exceed $50,000,000.00, and (iii) all Commitments and Revolving
Advances provided pursuant to a Combined Commitments Increase shall be available
on the same terms as those applicable to the existing Commitments and Revolving
Advances. Borrower shall provide prompt notice of any proposed Combined
Commitments Increase pursuant to clause (a) above to Agent. This Section 2.8
shall not be construed to create any obligation on Agent or any Lender to
advance or to commit to advance any credit to Borrower or to arrange for any
other Person to advance or to commit to advance any credit to Borrower.
(a)    Upon the occurrence of a Combined Commitments Increase, the outstanding
Revolving Advances and participation interests shall be reallocated by Agent and
Lenders by causing such assignments (among Lenders with Commitments) of
Revolving Advances, Commitments and participation interests as necessary such
that, after giving effect to such Combined Commitments Increase, each Lender
with a Commitment will hold Revolving Advances, Commitments and participation
interests based upon its Pro Rata Share of the Combined Commitments (after
giving effect to such Combined Commitments Increase and such assignments).
Borrower shall be responsible for payment of any costs arising under Section 3.9
as a result of the assignments described in this paragraph (c) as though such
assignments were prepayments. The fees described in paragraph (b) of Section
12.19 shall not be applicable in connection with assignments described in this
paragraph (c).

Section 2.9    Swing Loans. (a) On the terms and conditions set forth in this
Agreement, upon Borrower’s request on any Business Day prior to the Termination
Date, Swing Lender shall make Alternate Base Rate Loans under the Swing Note
(“Swing Loans”) to Borrower in an aggregate principal amount not to exceed
$30,000,000.00 outstanding at any time; provided that the aggregate principal
amount of the outstanding Revolving Advances, plus the Letter of Credit
Liabilities, plus the aggregate principal amount of the outstanding Swing Loans
shall never exceed the Combined Commitments; and provided, further, that Swing
Lender shall not make Swing Loans if an Event of Default or an Unmatured Event
of Default has occurred and is continuing. Subject to the other provisions of
this Agreement, Borrower may from time to time borrow, prepay (in whole or in
part


Amended and Restated Credit Agreement v7
22
 

--------------------------------------------------------------------------------





and without premium or penalty) and reborrow Swing Loans. Borrower shall request
a Swing Loan by written notice to Swing Lender.
(a)    The unpaid principal amount of the Swing Loans shall bear interest prior
to maturity at a varying rate per annum equal from day to day to the lesser of
(i) the Maximum Rate or (ii) the Swing Loan-Applicable Rate in effect from day
to day, and each change in the rate of interest charged on the Swing Loans shall
become effective, without notice to Borrower, on the effective date of each
change in the Swing Loan-Applicable Rate or the Maximum Rate, as the case may
be; provided, however, if at any time the rate of interest specified in clause
(b)(ii) preceding shall exceed the Maximum Rate, thereby causing the interest on
the Swing Loans to be limited to the Maximum Rate, then any subsequent reduction
in the Swing Loan-Applicable Applicable Rate shall not reduce the rate of
interest on the Swing Loans below the Maximum Rate until the aggregate amount of
interest actually accrued on the Swing Loans equals the amount of interest which
would have accrued on the Swing Loans if the interest rate specified in clause
(b)(ii) preceding had at all times been in effect. Notwithstanding the
foregoing, if any Event of Default has occurred and is continuing, the
outstanding principal of the Swing Loans shall, upon the determination of the
Swing Lender, bear interest at the Default Rate.
(b)    Borrower shall repay the outstanding principal amount of the Swing Loans
on the Termination Date. Borrower shall pay the accrued interest on the Swing
Loans on the last day of each March, June, September and December, commencing
March 31, 2018. Borrower may prepay the Swing Loans, together with accrued
interest thereon, at any time.
(c)    If (i) any Swing Loan advanced hereunder is not repaid within five (5)
Business Days following the date such Swing Loan is advanced or (ii) Swing
Lender at any time in its sole and absolute discretion requests on behalf of
Borrower (which Borrower hereby authorizes Swing Lender to so request on its
behalf), that each Lender make a Revolving Advance that is an Alternate Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of such Swing Loan
then outstanding, then, upon the giving of notice to Lenders in accordance with
the following sentence, each Lender shall pay to Swing Lender such Lender’s Pro
Rata Share of such Swing Loan. In connection with any Revolving Advance to be
made to refinance any Swing Loan as contemplated by the foregoing sentence,
Swing Lender shall give a notice to Agent prior to 12:00 noon on (i) the sixth
(6th) Business Day following the date such Swing Loan is advanced or (ii) such
other day that Swing Lender makes a request on behalf of Borrower as set forth
above, and Agent shall give each Lender a notice by 1:00 p.m. on such date, to
make an Alternate Base Rate Loan in the amount of its Pro Rata Share of such
Swing Loan. Each Revolving Advance made pursuant to each request made by Swing
Lender pursuant to the foregoing sentence shall be considered to be a Revolving
Advance, and Borrower hereby irrevocably instructs Swing Lender to apply the
proceeds of such Revolving Advances to the prepayment of such Swing Loan. Each
Lender (including Swing Lender in its capacity as a Lender) shall make its Pro
Rata Share of such Revolving Advance available to Agent in immediately available
funds by 3:00 p.m. on the date requested, and the obligation to fund such
Revolving Advance shall be unconditional, irrespective of the occurrence,
existence or continuance of an Event of Default or Unmatured Event of Default.


Amended and Restated Credit Agreement v7
23
 

--------------------------------------------------------------------------------





(d)    If, prior to refinancing a Swing Loan with a Revolving Advance as
provided above, an Event of Default under Section 10.1(d) or 10.1(e) shall have
occurred and be continuing or if for any other reason a Revolving Advance cannot
be made, then each Lender will, on the date on which the Revolving Advance was
to have been made or such other date as is designated by Swing Lender, purchase
from the Swing Lender an undivided participation interest in all the outstanding
Swing Loans in an amount equal to its Pro Rata Share of such Swing Loans. Upon
request from Agent (which shall be given by Agent to Lenders immediately
following receipt by Agent of notice from Swing Lender), each Lender will
immediately transfer such amount to Swing Lender.

Section 2.10    Letters of Credit. Subject to the terms and conditions of this
Agreement, Issuing Bank agrees to issue one or more Letters of Credit for the
account of Borrower from time to time from the date hereof to and including the
Business Day prior to the Termination Date; provided, however, that the Letter
of Credit Liabilities shall not at any time exceed the lesser of (a)
$30,000,000.00 and (b) the Combined Commitments at such time minus the sum of
(i) the aggregate principal amount of the outstanding Revolving Advances at such
time, plus (ii) the aggregate principal amount of the outstanding Swing Loans at
such time. Each Letter of Credit shall (a) have an expiration date (i) which is
not later than one year following the date of issuance of such Letter of Credit
(or, in the case of any renewal or extension of a Letter of Credit, not later
than one year after such renewal or extension) and (ii) which may, at the sole
discretion of Issuing Bank, extend beyond the Termination Date, subject to
Section 2.18, (b) be payable in Dollars, (c) be issued for general corporate
purposes of Borrower or any Subsidiary and (d) otherwise be satisfactory in form
and substance to Issuing Bank; provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods. No Letter of Credit shall require any payment by Issuing Bank to the
beneficiary thereunder pursuant to a drawing prior to the third (3rd) Business
Day following presentment of a draft and any related documents to Issuing Bank.
Issuing Bank shall have no obligation to issue any Letter of Credit if an Event
of Default or an Unmatured Event of Default has occurred and is continuing.

Section 2.11    Procedure for Issuing Letters of Credit. Each Letter of Credit
shall be issued upon receipt by Issuing Bank of written notice from an
Authorized Representative requesting the issuance of such Letter of Credit,
which notice shall be received by Issuing Bank at least three (3) Business Days
prior to the requested date of issuance of such Letter of Credit (or such
shorter period as Issuing Bank may agree). Such notice shall be accompanied by a
Letter of Credit Application and such other documents as Issuing Bank may
require in order to prepare such Letter of Credit. Such notice and application
(both front and back sides) may be sent by fax or other electronic method. Each
request for a Letter of Credit shall constitute a representation by Borrower to
Issuing Bank, Agent and the other Lenders as to each of the matters set forth in
the Revolving Advance Request Form, including representations that (a)
immediately after giving effect to the issuance of such Letter of Credit, the
sum of (i) the aggregate principal amount of the outstanding Revolving Advances
plus (ii) the Letter of Credit Liabilities plus (iii) the aggregate principal
amount of the outstanding Swing Loans does not exceed the Combined Commitments,
and (b) at the time of and immediately after giving effect to the issuance of
such Letter of Credit, no Event of Default or Unmatured Event of Default exists.
To the extent that the terms and provisions of a Letter of Credit Application
may conflict with or be inconsistent with the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall govern and control.


Amended and Restated Credit Agreement v7
24
 

--------------------------------------------------------------------------------






Section 2.12    Participation by Lenders. By the issuance of any Letter of
Credit and without any further action on the part of Issuing Bank or any Lender
in respect thereof, Issuing Bank hereby grants to each Lender, and each Lender
hereby agrees to acquire from Issuing Bank, a participation in each such Letter
of Credit and the related Letter of Credit Liabilities, effective upon the
issuance thereof without recourse or warranty, equal to such Lender’s Pro Rata
Share of such Letter of Credit and the Letter of Credit Liabilities related to
such Letter of Credit. Issuing Bank shall provide a copy of each Letter of
Credit to each other Lender promptly after issuance thereof. This agreement to
grant and acquire participations is an agreement between Issuing Bank and
Lenders, and neither Borrower nor any beneficiary of a Letter of Credit shall be
entitled to rely thereon. Borrower agrees that each Lender purchasing a
participation from Issuing Bank pursuant to this Section 2.12 may exercise all
of its rights to payment against Borrower including the right of setoff, with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participations.

Section 2.13    Payments Constitute Revolving Advances. Each payment by Issuing
Bank pursuant to a drawing under a Letter of Credit shall constitute and be
deemed a Revolving Advance by Issuing Bank to Borrower under the Revolving Notes
and this Agreement as of the day and time such payment is made by Issuing Bank
and in the amount of such payment. Each Lender shall make available to Issuing
Bank in immediately available funds its Pro Rata Share of such Revolving Advance
in the manner provided in Section 2.5 hereof upon notice given by Issuing Bank
in the manner provided in Section 2.5 for notices given by Agent.
Notwithstanding the foregoing, if, prior to paying a drawing on a Letter of
Credit with a Revolving Advance as provided above, an Event of Default under
Section 10.1(d) or Section 10.1(e) shall have occurred and be continuing or if
for any other reason a Revolving Advance cannot be made, then each Lender will,
on the date on which the Revolving Advance was to have been made to pay such
drawing or such other date as is designated by Issuing Bank, purchase from
Issuing Bank an undivided participation interest in such Letter of Credit in an
amount equal to its Commitment Percentage times the amount of such drawing. Upon
request from Agent (which shall be given by Agent to Lenders immediately
following receipt of notice by Agent from Issuing Bank), each Lender will
immediately transfer such amount to Issuing Bank.

Section 2.14    Letter of Credit Fees. Borrower shall pay to Agent for the
ratable benefit of Lenders a letter of credit participation fee, payable
quarterly in arrears, in an amount equal to (a) for a commercial Letter of
Credit, the greater of (i) one percent (1.0%) per annum of the stated amount of
such commercial Letter of Credit for the period during which such commercial
Letter of Credit will remain outstanding (based on a three hundred sixty (360)
day year and the actual number of days to elapse), and (ii) $250.00, and (b) for
a standby Letter of Credit, the greater of (i) two percent (2.0%) per annum of
the stated amount of such standby Letter of Credit for the period during which
such standby Letter of Credit will remain outstanding (based on a three hundred
sixty (360) day year and the actual number of days to elapse), and (ii) $250.00.
At the time of issuance of each Letter of Credit, Borrower shall also pay to
Issuing Bank a letter of credit fee in an amount equal to one-eighth of one
percent (⅛%) of the stated amount of such Letter of Credit. In addition,
Borrower shall pay to Issuing Bank (a) at the time of issuance of any Letter of
Credit, all reasonable out-of-pocket costs incurred by Issuing Bank in
connection with the issuance of such Letter of Credit, (b) upon the payment of
any Letter of Credit, Issuing Bank’s standard letter of credit payment


Amended and Restated Credit Agreement v7
25
 

--------------------------------------------------------------------------------





fees (if any) with respect to such payment, and (c) upon the amendment
(including the extension) of any Letter of Credit, Issuing Bank’s standard
letter of credit amendment fees (if any) with respect to such amendment.

Section 2.15    Obligations Absolute. The obligations of Borrower to reimburse
Issuing Bank and Lenders, as applicable, for payment of drawings under any
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the other
Loan Documents under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit or any other Loan Document, (b) the
existence of any claim, set-off, counterclaim, defense or other rights which any
Subsidiary or any other Person may have at any time against any beneficiary of
any Letter of Credit, Issuing Bank, Agent, any Lender, or any other Person,
whether in connection with this Agreement or any other Loan Document or any
unrelated transaction, (c) if any statement, draft or other document presented
under any Letter of Credit proves to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein is untrue or inaccurate in
any respect whatsoever, (d) payment by Issuing Bank under any Letter of Credit
against presentation of a draft or other document which does not comply with the
terms of such Letter of Credit in a manner which is not material, (e) any
amendment or waiver of, or any consent to departure from, any Loan Document or
(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, Borrower’s obligations hereunder.

Section 2.16    Limitation of Liability. Borrower assumes all risks of the acts
or omissions of any beneficiary of any Letter of Credit with respect to its use
of such Letter of Credit. None of Issuing Bank, Agent, any Lender or any of
their officers, employees or directors shall have any responsibility or
liability to Borrower or any other Person for (a) the failure of any draft to
bear any reference or adequate reference to any Letter of Credit, or the failure
of any documents to accompany any draft at negotiation, or the failure of any
Person to surrender any Letter of Credit or to send documents apart from drafts
as required by the terms of any Letter of Credit, or the failure of any Person
to note the amount of any instrument on any Letter of Credit, (b) errors,
omissions, interruptions or delays in transmission or delivery of any messages
relating to any Letter of Credit, (c) the validity, sufficiency or genuineness
of any draft or other document, or any endorsement thereon, even if any such
draft, document or endorsement should in fact prove to be in any and all
respects invalid, insufficient, fraudulent or forged or any statement therein is
untrue or inaccurate in any respect, (d) payment by Issuing Bank to the
beneficiary of any Letter of Credit against presentation of any draft or other
document that does not comply with the terms of such Letter of Credit in a
respect which is not material or (e) any other circumstance whatsoever in making
or failing to make any payment under a Letter of Credit. Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
Notwithstanding the foregoing, Issuing Bank shall be liable to Borrower to the
extent of any direct, but not consequential, damages suffered by Borrower which
Borrower proves in a final nonappealable judgment were caused by (i) Issuing
Bank’s willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms thereof or (ii)
Issuing Bank’s willful failure to pay under any Letter


Amended and Restated Credit Agreement v7
26
 

--------------------------------------------------------------------------------





of Credit after presentation to it of documents strictly complying with the
terms and conditions of such Letter of Credit.

Section 2.17    Provisions Regarding Electronic Issuance of Letters of Credit.
Issuing Bank may adopt procedures pursuant to which Borrower may request the
issuance of Letters of Credit by electronic means and Issuing Bank may issue
Letters of Credit based on such electronic requests. Such procedures may include
the submission by Borrower of Letter of Credit Applications electronically.

Section 2.18    Cash Deposit Prior to Termination Date. If Letters of Credit are
to be outstanding after the Termination Date, not later than five (5) Business
Days prior to the Termination Date, Borrower will deposit with Issuing Bank
cash, or pledge to Issuing Bank (in a manner satisfactory to Issuing Bank) cash
equivalent investments or other collateral acceptable to Issuing Bank, or a
combination thereof, in an amount equal to the sum of the amounts available to
be drawn under the Letters of Credit which will remain outstanding after the
Termination Date.

Section 2.19    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    any and all fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.7;
(b)    the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or Majority Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 2.1 or Section 12.7), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
(c)    if any Swing Loans or Letter of Credit Liabilities exist at the time such
Lender becomes a Defaulting Lender, then:
(i)    all or any part of the Swing Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Commitment Percentages (for the purposes of such reallocation,
such Defaulting Lender’s Commitment shall be disregarded in determining the
non-Defaulting Lenders’ Commitment Percentages), but only to the extent that (x)
the sum of each non-Defaulting Lender’s Credit Exposure plus its reallocated
share of such Defaulting Lender’s Swing Exposure and LC Exposure does not exceed
such non-Defaulting Lender’s Commitment, (y) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swing Exposure and LC
Exposure does not exceed the Commitments of all non-Defaulting Lenders, and (z)
no Event of Default has occurred and is continuing at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall, within three (3) Business Days following
Borrower’s receipt


Amended and Restated Credit Agreement v7
27
 

--------------------------------------------------------------------------------





of written notice by Agent, (y) first, prepay such Swing Loans and (z) second,
deposit with Agent cash, or pledge to Agent (in a manner satisfactory to Agent)
cash equivalent investments or other collateral acceptable to Agent, or a
combination thereof, in an amount equal to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 10.3 for so long as such
LC Exposure is outstanding;
(iii)    if Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 2.14 with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
(iv)    if the LC Exposures of the non-Defaulting Lenders are reallocated
pursuant to Section 2.19(c), then the fees payable to Lenders pursuant to
Section 2.7 and Section 2.14 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share of the Letter of Credit Liabilities after
giving effect to such reallocation; and
(v)    if there is neither reallocation nor cash collateralization pursuant to
the above subsections of this Section 2.19(c), then, without prejudice to any
rights or remedies of Issuing Bank or any Lender hereunder, all fees due under
Section 2.14 with respect to such Defaulting Lender’s LC Exposure shall be
payable to Issuing Bank until such Defaulting Lender’s LC Exposure is cash
collateralized and/or reallocated; and
(d)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to fund any Swing Loan and Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Swing Lender or
Issuing Bank, as applicable, is satisfied that the related exposure will be
covered one hundred percent (100%) by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by Borrower in accordance with
Section 2.19(c)(iii), and participating interests in any such newly made Swing
Loan or newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(iv) (and
Defaulting Lenders shall not participate therein).
In the event that Agent, Borrower, the Swing Lender and Issuing Bank each agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swing Exposures and LC Exposures of
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Loans) as Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Commitment Percentage. The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.19 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that Agent, Issuing Bank,
the Swing Lender, Lenders, Borrower and Guarantors may at any time have against,
or with respect to, such Defaulting Lender.

Section 2.20    Failure of Lender to Make Loans or Payments. If any Lender shall
fail to make any Loan or payment required to be made by it, then Agent may, in
its discretion and notwithstanding any contrary provision hereof, (a) apply any
amounts thereafter received by Agent


Amended and Restated Credit Agreement v7
28
 

--------------------------------------------------------------------------------





for the account of such Lender to satisfy such Lender’s obligations to make such
Loan and/or payment until all such unsatisfied obligations are fully paid,
and/or (b) hold any such amounts in a segregated account as cash collateral for,
and application to, any future funding obligations of such Lender to make such
Loan and/or payment; in the case of each of (a) and (b) above, in any order as
determined by Agent in its discretion.

Section 2.21    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.8, or Borrower is or will be required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.10, then such
Lender shall (at the request of Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.8 or 3.10,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.5 or Borrower is or will be required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.10, or (ii) any Lender becomes a Defaulting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 12.19),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (1) Borrower shall have received
the prior written consent of Issuing Bank and, if such assignee is not already a
Lender hereunder, Agent, which consent of Issuing Bank and Agent (if applicable)
shall not be unreasonably withheld, conditioned or delayed and (2) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Revolving Advances, participations in Letters of Credit and Swing Exposure,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including compensation due and owing under Section 3.5 and all
amounts due and owing under Section 3.10), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts).

ARTICLE III.    
Payments; Additional Matters with Respect to
LIBOR Loans; Yield Protection Provisions

Section 3.1    Method of Payment. Subject to Section 3.10(b), all payments of
principal, interest and other amounts to be made by Borrower under this
Agreement, the Notes or any other Loan Document shall be made to Agent at its
designated office specified herein in immediately available funds, without
setoff, deduction (other than for Taxes, as permitted under Section 3.10), or
counterclaim, not later than 11:00 a.m. on the date that such payment shall
become due (and each


Amended and Restated Credit Agreement v7
29
 

--------------------------------------------------------------------------------





such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). Subject to Section 3.10(b), each
payment received by Agent under this Agreement or any other Loan Document for
the account of a Lender shall be paid promptly to such Lender, in immediately
available funds, at such Lender’s office designated herein; provided, however,
in the event any Lender fails to fund any Revolving Advance required to be
funded by it and Agent or another Lender or Lenders shall have funded such
Revolving Advance on behalf of such Lender, any payment received by Agent for
the account of such non-funding Lender shall not be distributed to such Lender
until such Revolving Advance shall have been repaid in full to Agent or the
Lender or Lenders who funded such Revolving Advance on behalf of such Lender.
Whenever any payment under this Agreement, any Note or any other Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next Business Day, and interest shall continue to accrue during
such extension.

Section 3.2    Sharing of Payments, etc./Non-Receipt of Funds by Agent.
(a)    If any Lender shall obtain any payment (whether voluntary, involuntary or
otherwise) on account of Revolving Advances (including, without limitation, any
set-off), which is in excess of its Pro Rata Share of payments on the Revolving
Advances obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in the Revolving Advances of the other Lenders as
shall be necessary to cause such purchasing Lender to share the excess payment
Pro Rata with each of the other Lenders; provided that (i) if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
recovery and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Advances to any assignee or participant. Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
paragraph may, to the fullest extent permitted by law, exercise all of its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.
(b)    Unless Agent shall have been notified by a Lender or Borrower (the
“Payor”) prior to the date on which such Lender is to make payment to Agent of
the proceeds of a Revolving Advance to be made by it hereunder or Borrower is to
make a payment to Agent for the account of one or more of Lenders, as the case
may be (a “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to Agent, Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient on such date and, if the Payor has not in fact made the
Required Payment to Agent, the recipient of such payment shall, on demand, pay
to Agent the amount made available to it together with interest thereon in
respect of the period commencing on the date such amount was made available by
Agent until the date Agent recovers such amount at the rate applicable to such
portion of the applicable Revolving Advance.


Amended and Restated Credit Agreement v7
30
 

--------------------------------------------------------------------------------






Section 3.3    Voluntary Prepayment. Borrower may prepay the Notes in whole at
any time or from time to time in part without premium or penalty. Each
prepayment of the Notes shall be accompanied by all accrued and unpaid interest
to the date of prepayment on the amount so prepaid, together with any additional
amounts required pursuant to Section 3.9.

Section 3.4    Computation of Interest. Interest on the indebtedness evidenced
by the Notes shall be computed on the basis of a year of (a) three hundred sixty
(360) days and the actual number of days elapsed (including the first day but
excluding the last day) for all LIBOR Loans unless such calculation would result
in a usurious rate, in which case interest shall be calculated on the basis of a
year of three hundred sixty-five (365) or three hundred sixty-six (366) days, as
the case may be, and (b) three hundred sixty-five (365) or three hundred
sixty-six (366) days, as the case may be, for all Alternate Base Rate Loans.

Section 3.5    Capital Adequacy.
(a)    If, after the date hereof, any Lender shall have determined in good faith
that a Change in Law regarding capital requirements has or would have the effect
of reducing the rate of return on such Lender’s capital (or the capital of such
Lender’s parent company, if any) as a consequence of its obligations hereunder
or the transactions contemplated hereby to a level below that which such Lender
(or its parent company) could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
parent company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, subject to paragraphs (b) and (c)
of this Section, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender (or its parent company) for any such
reduction actually suffered.
(b)    A certificate of such Lender claiming compensation under this Section and
setting forth the additional amount or amounts necessary to compensate such
Lender or such Lender’s parent company, as the case may be, including in
reasonable detail a description of the basis for such claim for compensation and
a calculation of such amount or amounts, shall be delivered to Borrower and
shall be conclusive absent manifest error, provided that the determination of
such amount or amounts is made on a reasonable basis. In determining such amount
or amounts, such Lender may use any reasonable averaging and attribution
methods. Borrower shall pay such Lender the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies Borrower in writing of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof.


Amended and Restated Credit Agreement v7
31
 

--------------------------------------------------------------------------------






Section 3.6    Additional Costs in Respect of Letters of Credit.
(a)    If as a result of any Regulatory Change there shall be imposed, modified
or deemed applicable any Tax (other than any Indemnified Tax or Excluded Tax),
reserve, special deposit, or similar requirement against or with respect to or
measured by reference to Letters of Credit issued or to be issued hereunder or
Issuing Bank’s commitment to issue Letters of Credit hereunder, and the result
shall be to increase the cost to Issuing Bank of issuing or maintaining any
Letter of Credit or its commitment to issue Letters of Credit hereunder or
reduce any amount receivable by Issuing Bank hereunder in respect of any Letter
of Credit (which increase in cost or reduction in amount receivable, shall be
the result of Issuing Bank’s reasonable allocation of the aggregate of such
increases or reductions resulting from such event), then from time to time,
subject to paragraphs (b) and (c) of this Section, Borrower shall pay to Issuing
Bank such additional amount or amounts as will compensate Issuing Bank for such
increased costs or reductions in amount.
(b)    A certificate of Issuing Bank claiming compensation under this Section
and setting forth the additional amount or amounts necessary to compensate
Issuing Bank, including in reasonable detail a description of the basis for such
claim for compensation and a calculation of such amount or amounts, shall be
delivered to Borrower and shall be conclusive absent manifest error, provided
that the determination of such amount or amounts is made on a reasonable basis.
Borrower shall pay Issuing Bank the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.
(c)    Failure or delay on the part of Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of Issuing Bank’s right
to demand such compensation; provided that Borrower shall not be required to
compensate Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that Issuing Bank notifies Borrower in writing of the Regulatory Change giving
rise to such increased costs or reductions and of Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof.

Section 3.7    Conversions and Continuations. Borrower shall have the right from
time to time to Convert any Loan from one Type of Loan into another Type of Loan
or to Continue any LIBOR Loan as a LIBOR Loan by giving Agent written notice (a)
for Conversion into an Alternate Base Rate Loan, not later than 11:00 a.m. on
the date on which Borrower desires that the Conversion occur (which shall be a
Business Day), in which case such Loan shall be Converted into an Alternate Base
Rate Loan on such date, and (b) for Continuation of or Conversion into a LIBOR
Loan, not later than 11:00 a.m. three (3) Business Days before the effective
date of such Conversion or Continuation, specifying (i) the Conversion or
Continuation date (which shall be a Business Day), (ii) in the case of
Conversions, the Type of Loan to be Converted into, and (iii) in the case of a
Continuation of or Conversion into a LIBOR Loan, the duration of the Interest
Period to be applicable thereto after giving effect to such election; provided
that (x) no Loan which is a LIBOR Loan may be in an amount which is less than
$250,000.00, (y) at any time there can be no more than eight (8) Interest
Periods in effect for all LIBOR Loans, and (z) except for Conversions to
Alternate Base


Amended and Restated Credit Agreement v7
32
 

--------------------------------------------------------------------------------





Rate Loans, no Lender shall have an obligation to make any Conversions while an
Event of Default or an Unmatured Event of Default has occurred and is
continuing. All notices under this Section shall be irrevocable once given. If
Borrower shall fail to give Agent the notice specified above for Continuation or
Conversion of any LIBOR Loan prior to the end of the Interest Period with
respect thereto, such LIBOR Loan shall automatically be Converted into an
Alternate Base Rate Loan on the last day of such Interest Period.

Section 3.8    Illegality, Impossibility, Regulatory Change; Change in Law and
Compensation. In the event that (a) it becomes unlawful for any Lender to honor
its obligation to make LIBOR Loans hereunder or to maintain LIBOR Loans
hereunder, (b) Agent determines that (i) quotations of interest rates for the
relevant deposits referred to in the definition of “LIBOR Rate” are not being
provided in the relative amounts or for the relative maturities for determining
the interest rates borne by the LIBOR Loans as provided in this Agreement or
(ii) such quotations do not accurately reflect any Lender’s costs of making or
maintaining its LIBOR Loans, or (c) a Regulatory Change (including the
imposition of a Reserve Requirement) or any change in law occurs which changes
any Lender’s basis of taxation (other than by imposing, changing the rate of,
otherwise changing, or making any change related to any Indemnified Tax and/or
Excluded Tax) with respect to LIBOR Loans or imposes reserve, capital or other
similar requirements with respect thereto, then (x) such Lender shall notify
Borrower of any such event, (y) Borrower shall promptly pay to such Lender such
amounts as such Lender may determine (which determination shall be conclusive
provided such determination is made on a reasonable basis) to be necessary to
compensate such Lender for any increased costs incurred by such Lender or
decreases in amounts receivable by such Lender which such Lender determines are
attributable to any event described in clauses (a), (b) or (c) above, and (z)
the obligation of such Lender to make or Continue LIBOR Loans or to Convert
Alternate Base Rate Loans to LIBOR Loans shall terminate, and (i) all future
Loans shall be Alternate Base Rate Loans and (ii) all outstanding Loans which
are LIBOR Loans shall be Converted to Alternate Base Rate Loans on the last day
of the current Interest Period therefor.

Section 3.9    Compensation for Prepayment or Failure to Borrow. Borrower shall
pay to Agent in accordance with this Section, promptly upon the request of
Agent, such amount or amounts as shall be sufficient to compensate any Lender
for any reasonable loss, cost or expense (including any reasonable losses and
expenses arising from the liquidation or reemployment of deposits acquired to
fund or maintain any principal amount prepaid) incurred by such Lender as a
result of (a) any payment, prepayment or Conversion of any LIBOR Loan on a day
other than the last day of an Interest Period therefor (a “LIBOR Prepayment”) or
(b) the failure by Borrower to borrow, Convert or prepay a LIBOR Loan on any
date required hereby. Such reimbursement shall be calculated as though such
Lender funded the principal amount paid, prepaid, Converted or not borrowed
through the purchase of Dollar deposits in the London, England interbank market
having a maturity corresponding to last day of the Interest Period for the
amount paid, prepaid, Converted or to be borrowed and bearing an interest rate
equal to the LIBOR Rate for such principal amount for such Interest Period,
whether in fact that is the case or not. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, including in reasonable detail a description of the basis for such
compensation and a calculation of such amount or amounts, shall be delivered to
Borrower and Agent and shall be conclusive absent manifest error, provided that
the determination thereof is made on a reasonable basis. Borrower shall pay


Amended and Restated Credit Agreement v7
33
 

--------------------------------------------------------------------------------





such Lender the amount shown as due on any such certificate within thirty (30)
days after receipt thereof. On the date of any LIBOR Prepayment, interest shall
be due and payable on the principal amount so paid, prepaid or Converted.

Section 3.10    Taxes.
(a)    Defined Terms. For purposes of this Section 3.10, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Tax applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding for Indemnified Tax
been made.
(c)    Payment of Other Taxes by Borrower. Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Agent, timely reimburse Agent for the payment of, any Other Taxes;
provided that no payments shall be due pursuant to this paragraph (c) to the
extent that such payment is duplicative of any payment otherwise made by a Loan
Party pursuant to any other Section of this Agreement or any Loan Document.
(d)    Indemnification by Loan Parties. Loan Parties shall jointly and severally
indemnify each Recipient, within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Loan Party shall be required to indemnify a Recipient with respect to any
Indemnified Taxes unless such Recipient notifies the applicable Loan Party of
the indemnification claim for such Indemnified Taxes no later than six months
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon the Recipient for payment of such Indemnified Taxes,
and (ii) the date on which such Recipient has made payment of such Indemnified
Taxes. For the avoidance of doubt, no indemnification payments shall be due to
such Recipient under this paragraph (d) to the extent that such payment is
duplicative of any payment otherwise made by a Loan Party to such Recipient
pursuant to this Section 3.10, any other Section of this Agreement or any Loan
Document. Notwithstanding anything to the contrary in this Agreement or any Loan
Document, no Loan Party shall be required to indemnify, or pay any additional
amounts to, any Recipient or any other Person pursuant to this Agreement or any
other Loan Document (x) for or with respect to Indemnified Taxes, other than


Amended and Restated Credit Agreement v7
34
 

--------------------------------------------------------------------------------





pursuant to this Section 3.10, or (y) for or with respect to any Excluded Taxes
(or any Taxes that would be Excluded Taxes if all relevant Persons were
Recipients). A certificate as to the amount of such payment or liability and
setting forth in reasonable detail the basis and calculation of such payment or
liability delivered to Borrower by a Lender (with a copy to Agent), or by Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)    Indemnification of Lenders. Each Lender shall severally indemnify Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to maintain a register of any participants to which it has sold
a portion of the Obligations and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.10,
such Loan Party shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.
(g)    Status of Lender. (i) Any Lender (which, solely for purposes of this
Section 3.10(g), shall include Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrower or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.10(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent),


Amended and Restated Credit Agreement v7
35
 

--------------------------------------------------------------------------------





properly completed and executed originals of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN (or any successor form) or W-8BEN-E (or any successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, properly
completed and executed originals of IRS Form W-8BEN (or any successor form) or
W-8BEN-E (or any successor form), as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    properly completed and executed originals of IRS Form W-8ECI (or any
successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
reasonably acceptable to Agent and Borrower to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) property
completed and executed originals of IRS Form W-8BEN (or any successor form) or
W-8BEN-E (or any successor form), as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner of the
Obligations, properly completed and executed originals of IRS Form W-8IMY (or
any successor form), accompanied by IRS Form W-8ECI (or any successor form), IRS
Form W-8BEN (or any successor form), IRS Form W-8BEN-E (or any successor form),
a U.S. Tax Compliance Certificate reasonably acceptable to Agent and Borrower,
IRS Form W-9 (or any successor form), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S.


Amended and Restated Credit Agreement v7
36
 

--------------------------------------------------------------------------------





Tax Compliance Certificate reasonably acceptable to Agent and Borrower on behalf
of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Taxes, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.
(ii)    On or before the date that Amegy (and any successor or replacement
Agent) becomes Agent hereunder, it shall deliver to Borrower a copy of either
(i) a properly completed and executed IRS Form W-9 (or any successor form) or
(ii) a properly completed and executed U.S. branch withholding certificate on
IRS Form W-8IMY (or any successor form) evidencing its agreement with Borrower
to be treated as a U.S. Person (with respect to amounts received on account of
any Lender) and IRS Form W-8ECI (or any successor form) (with respect to amounts
received on its own account), with the effect that, in any case, Borrower will
be entitled to make payments hereunder to Agent without withholding or deduction
on account of U.S. federal withholding Tax.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.10 (including by
the payment of additional amounts pursuant to this Section 3.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund),


Amended and Restated Credit Agreement v7
37
 

--------------------------------------------------------------------------------





net of all reasonable out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Taxes
position than the indemnified party would have been in if the Taxes subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. For purposes of this paragraph, all
references to “refund” shall include the monetary benefit of a credit received
in lieu of a refund of Taxes.
(i)    Survival. Each party’s obligations under this Section 3.10 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Combined Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

ARTICLE IV.    
Setoff and Guaranty Agreement

Section 4.1    Setoff. If an Event of Default has occurred and is continuing,
Agent, Issuing Bank and each Lender, or any of the foregoing, shall have the
right and are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply against the Obligations in
such a manner as such Person may determine, at any time and without notice to
Borrower, any and all deposits (general or special, time or demand, provisional
or final) held in any Proprietary Account maintained by Agent, Issuing Bank or
such Lender, whether or not the Obligations are then due. The rights and
remedies of Agent, Issuing Bank and each Lender hereunder are in addition to
other rights and remedies (including, without limitation, to the rights of
setoff) which such Person may have.

Section 4.2    Guaranty Agreement. Each Guarantor shall unconditionally and
irrevocably guarantee payment and performance of the Obligations by execution
and delivery of the Guaranty Agreement. Notwithstanding the foregoing, amounts
received from any Guarantor that is not an Eligible Contract Participant shall
not be applied to any Obligations that are Excluded Swap Obligations.

ARTICLE V.    
Conditions Precedent

Section 5.1    Initial Extension of Credit. The obligation of Lenders to fund
any amounts hereunder is subject to satisfaction (or waiver) of the condition
precedent that prior thereto Agent


Amended and Restated Credit Agreement v7
38
 

--------------------------------------------------------------------------------





shall have received all of the documents set forth below in this Section 5.1 in
form and substance satisfactory to Agent.
(a)    Certificates.
(i)    A certificate of the Secretary or Assistant Secretary of Borrower (or
another officer of Borrower acceptable to Agent) certifying (A) resolutions of
the board of directors of Borrower which authorize the execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents to which
Borrower is or is to be a party, and (B) the names of the officers of Borrower
authorized to sign this Agreement and each of the other Loan Documents to which
Borrower is or is to be a party as of the Closing Date, together with specimen
signatures of such officers.
(ii)    A certificate of the Chief Financial Officer of Borrower certifying (A)
that all representations and warranties in this Agreement and the other Loan
Documents are true and correct, (B) that no Event of Default or Unmatured Event
of Default has occurred and is continuing, (C) that no Material Adverse Effect
has occurred since December 31, 2016, and (D) that no event has occurred and no
condition exists which could reasonably be expected to have a Material Adverse
Effect.
(b)    Organizational Documents. The certificate of incorporation and the bylaws
of Borrower, certified by the Secretary or Assistant Secretary of Borrower (or
another officer of Borrower acceptable to Agent).
(c)    Governmental Certificates. Certificates issued by the appropriate
government officials of the state of incorporation of Borrower as to the
existence and good standing of Borrower in such state.
(d)    Certificate - Guarantors. A certificate of the Secretary or Assistant
Secretary of each Guarantor (or another officer of such Guarantor acceptable to
Agent) certifying (i) resolutions of the governing body of such Guarantor which
authorize the execution, delivery and performance by such Guarantor of each of
the Loan Documents to which such Guarantor is or is to be a party as of the
Closing Date and (ii) the names of the officers of such Guarantor authorized to
sign each of the Loan Documents to which such Guarantor is or is to be a party,
together with specimen signatures of such officers.
(e)    Organizational Documents - Guarantors. The Organizational Documents of
each Guarantor, certified by the Secretary or Assistant Secretary of such
Guarantor (or another officer of such Guarantor acceptable to Agent).
(f)    Governmental Certificates - Guarantors. Certificates issued by the
appropriate government officials of the state of organization of each Guarantor
as to the existence and good standing of such Guarantor in such state.
(g)    Notes. (i) Revolving Notes executed by Borrower payable to the order of
Lenders and (ii) a Swing Note executed by Borrower payable to the order of Swing
Lender.


Amended and Restated Credit Agreement v7
39
 

--------------------------------------------------------------------------------





(h)    Pledge of Bermuda Subsidiary.
(i)    A Pledge Agreement executed by the owner of the ownership interests of
the Bermuda Subsidiary pledging sixty five percent (65%) of its ownership
interests in the Bermuda Subsidiary to Agent.
(ii)    A Uniform Commercial Code search showing all financing statements and
other documents or instruments on file against the owner of the ownership
interests of the Bermuda Subsidiary in the office of the Secretary of State of
Delaware.
(iii)    Uniform Commercial Code financing statements showing the owner of the
ownership interests of the Bermuda Subsidiary as debtor.
(iv)    An original stock certificate evidencing sixty-five percent (65%) of
Bermuda Subsidiary’s ownership interests and an executed stock power related
thereto.
(i)    Guaranty Agreement. The Guaranty Agreement executed by each Guarantor in
existence on the date hereof.
(j)    Insurance Policies. A summary of insurance coverage of Borrower and its
Subsidiaries evidencing that they are carrying insurance in compliance with the
requirements of Section 7.6.
(k)    Opinion of Counsel. (i) An opinion of Baker Botts L.L.P., legal counsel
to Borrower and Guarantors, and (ii) an opinion of legal counsel to the Bermuda
Subsidiary.
(l)    Fees and Expenses.
(i)    Evidence that the costs and expenses (including reasonable attorneys’
fees) referred to in Section 12.1, to the extent invoiced prior to the Closing
Date, have been paid in full by Borrower.
(ii)    Evidence that all fees referenced in the term sheet have been paid in
full by Borrower.

Section 5.2    All Extensions of Credit. The obligation of Lenders to make any
Revolving Advance and Issuing Bank to issue any Letter of Credit (including the
initial Revolving Advance and the initial Letter of Credit) is subject to
satisfaction (or waiver) of the following conditions:
(a)    Agent or Issuing Bank, as applicable, shall have received the items
required by Section 2.5 or 2.11, as applicable;
(b)    the representations and warranties contained in Article VI hereof and the
other Loan Documents shall, to Borrower’s knowledge, be true and correct on and
as of the date of such Revolving Advance and/or Letter of Credit issuance, as
applicable, with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent


Amended and Restated Credit Agreement v7
40
 

--------------------------------------------------------------------------------





any such representations and warranties are expressly limited to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date; and
(c)    at the time of and immediately after giving effect to such Revolving
Advance or such Letter of Credit issuance, no Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

ARTICLE VI.    
Representations and Warranties
To induce Agent, Issuing Bank and Lenders to enter into this Agreement, Borrower
represents and warrants to each such Person that:

Section 6.1    Existence. Each of Borrower and each Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has all requisite power and authority to own
its assets and carry on its business as now being or as proposed to be conducted
and (c) is qualified to do business in all jurisdictions where such
qualification is necessary, except, in the case of this clause (c), where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect. Borrower has the power and authority to execute, deliver and
perform its obligations under this Agreement and the other Loan Documents to
which it is or may become a party.

Section 6.2    Financial Statements. Borrower has delivered to Agent audited
consolidated financial statements of Borrower and its Subsidiaries as at and for
the fiscal year ended December 31, 2016, and unaudited consolidated financial
statements of Borrower and its Subsidiaries for the fiscal quarter ending
September 30, 2017. Such financial statements have been prepared in accordance
with GAAP, and fairly present in all material respects, on a consolidated basis,
the financial condition of Borrower and its Subsidiaries as of the respective
dates indicated therein and the results of operations for the respective periods
indicated therein. Neither Borrower nor any of its Subsidiaries has any material
contingent liabilities, liabilities for Taxes, material forward or long-term
commitments, or unrealized or anticipated losses from any unfavorable
commitments that are not either (x) reflected in such financial statements or
(y) otherwise disclosed to Agent prior to the Closing Date.

Section 6.3    Requisite Action; No Breach. The execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents to which
Borrower is or may become a party (a) have been duly authorized by all requisite
action on the part of Borrower, (b) do not violate the Organizational Documents
of Borrower, (c) do not violate in any material respect any law, rule or
regulation of any Governmental Authority applicable to Borrower or any of its
properties, or any order, writ, injunction or decree of any court, Governmental
Authority or arbitrator applicable to Borrower or any of its properties, and
(d) do not result in a breach of, or constitute a default under, or result in
the imposition of any Lien (except as permitted by this Agreement) upon any of
the revenues or assets of Borrower or any Subsidiary pursuant to the provisions
of, any indenture, mortgage, deed of trust, security agreement, franchise,
permit, license or other instrument or agreement (x) that is material to
Borrower and its Subsidiaries and (y) by which Borrower or any Subsidiary or any
of their respective properties is bound.


Amended and Restated Credit Agreement v7
41
 

--------------------------------------------------------------------------------






Section 6.4    Operation of Business. Each of Borrower and its Subsidiaries
possess all licenses, permits, approvals and other governmental authorizations
necessary for the ownership of its property and the conduct of its business,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.

Section 6.5    Litigation and Judgments. Except as set forth on Schedule 6.5,
there is no action, suit, investigation, or proceeding before or by any
Governmental Authority pending, or to the knowledge of Borrower, threatened in
writing against Borrower or any Subsidiary that would reasonably be expected to
have a Material Adverse Effect.

Section 6.6    Rights in Properties; Liens. Borrower and each Subsidiary have
good title to, or valid leasehold interests in, their respective properties and
assets (real and personal) necessary for the conduct of its business, subject,
with respect to all real property owned by Borrower or a Subsidiary, to
encumbrances consisting of easements, zoning restrictions or other restrictions
on the use of real property that do not (individually or in the aggregate)
materially impair the ability of Borrower or any Subsidiary to use such assets
in its business, and none of which is violated in any material respect by
existing structures or land use, and none of such properties, assets or
leasehold interests is subject to any Lien, except as permitted by this
Agreement.

Section 6.7    Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower is a party, when delivered, shall constitute, the
legal, valid, and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as enforceability thereof may
be limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditor’s rights and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 6.8    Approvals. No authorization, approval, or consent of, and no
filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery or performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is or may become a
party or the validity or enforceability thereof, except (i) such as have been
obtained or made and are in full force and effect and (ii) the filing of any
required documents with the SEC after the Closing Date.

Section 6.9    Debt. Borrower and its Subsidiaries have no Debt except Debt
permitted pursuant to Section 8.1.

Section 6.10    Use of Proceeds; Margin Securities. Neither Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any extension of
credit under this Agreement will be used for any purpose that violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

Section 6.11    ERISA Compliance. Borrower and each Subsidiary have complied
with all applicable minimum funding requirements and all other material
requirements of ERISA applicable to them, and there are no existing conditions
that would give rise to liability thereunder. No


Amended and Restated Credit Agreement v7
42
 

--------------------------------------------------------------------------------





Reportable Event (as defined in Section 4043 of ERISA) has occurred in
connection with any employee benefit plan that might constitute grounds for the
termination thereof by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer such plan.

Section 6.12    Taxes. To Borrower’s knowledge, Borrower and each Subsidiary
have filed all (a) federal Tax returns and (b) material state, local and foreign
Tax returns, in each case required to be filed by them, including all income,
franchise, employment, property, and sales taxes. To Borrower’s knowledge, (y)
Borrower and each Subsidiary have paid all of their material liabilities for
federal taxes that are due and payable pursuant to such returns, except such
taxes as are being contested in good faith by appropriate proceedings and for
which Borrower or such Subsidiary has set aside on its books adequate reserves
in accordance with GAAP and (z) Borrower and each Subsidiary have paid all of
their liabilities for state, local and foreign Taxes that are shown to be due
and payable pursuant to such returns, except such Taxes as are being contested
in good faith by appropriate proceedings and for which Borrower or such
Subsidiary has set aside on its books adequate reserves in accordance with GAAP
and other than with respect to this clause (z) where the failure to do so would
reasonably be expected to have a Material Adverse Effect. No material federal
Tax lien has been filed and, to the knowledge of Borrower, no claim for the
collection or assessment of federal Taxes is being asserted in writing by any
Governmental Authority against Borrower or any Subsidiary with respect to any
material unpaid federal Tax which is not being contested as permitted in this
Agreement. No material state, local and foreign Tax lien has been filed and, to
the knowledge of Borrower, no claim for the collection or assessment of state,
local or foreign Taxes is being asserted in writing by any Governmental
Authority against Borrower or any Subsidiary with respect to any material unpaid
state, local or foreign Tax that could give rise to any such Tax lien which is
not being, or will not be, contested as permitted in this Agreement.

Section 6.13    Disclosure. Since December 31, 2016, no event has occurred, and
no fact or condition exists, which has had a Material Adverse Effect or which is
likely to have a Material Adverse Effect.

Section 6.14    Subsidiaries. Borrower has no Subsidiaries other than as set
forth on Schedule 6.14 (as may be updated in writing from time to time by
Borrower to Agent). Borrower owns, directly or indirectly, the amount of
ownership interests of each Subsidiary as stated on Schedule 6.14.

Section 6.15    Compliance with Laws. Neither Borrower nor any Subsidiary is in
violation of any law, rule, regulation, order or decree of any Governmental
Authority or arbitrator applicable to it or its properties, except where such
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 6.16    Compliance with Agreements. Neither Borrower nor any Subsidiary
is in violation of any document, agreement, contract or instrument to which it
is a party or by which it or its properties are bound, except where such
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.


Amended and Restated Credit Agreement v7
43
 

--------------------------------------------------------------------------------






Section 6.17    Environmental Matters. To Borrower’s knowledge, Borrower and
each Subsidiary, and their respective properties, are in compliance with all
applicable Environmental Laws and neither Borrower nor any Subsidiary is subject
to any liability or obligation for remedial action thereunder, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect. There is no pending or, to Borrower’s knowledge, threatened (in
writing) investigation or inquiry by any Governmental Authority of Borrower or
any Subsidiary, or any of their respective properties pertaining to any
Hazardous Substance, except that would not reasonably be expected to result in a
Material Adverse Effect. To Borrower’s knowledge, Borrower and each Subsidiary
have obtained all permits, licenses, and authorizations which are required under
and by all Environmental Laws, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Furthermore,
except in the ordinary course of business and in compliance with all applicable
Environmental Laws or otherwise with respect to any matters that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, (x) to Borrower’s knowledge, there are no Hazardous Substances
located on or under any of the properties of Borrower or any Subsidiary and
(y) to Borrower’s knowledge, neither Borrower nor any Subsidiary has caused or
permitted any Hazardous Substance to be disposed of on or under or released from
any of its properties.

Section 6.18    Solvency. Borrower and its Subsidiaries, on a consolidated
basis, are not insolvent, Borrower’s and its Subsidiaries’ assets, on a
consolidated basis, exceed their liabilities, and Borrower will not be rendered
insolvent by the execution and performance of this Agreement and the other Loan
Documents to which it is a party.

Section 6.19    Investment Company Act. Neither Borrower nor any Subsidiary is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

Section 6.20    Proprietary Accounts. As of the date hereof, Schedule 6.20
contains a list of all of the Proprietary Accounts of Borrower and its
Subsidiaries. The most recently delivered No Default Certificate, commencing
with the No Default Certificate delivered for the fiscal quarter ending March
31, 2018, contains a list of all of the Proprietary Accounts of Borrower and its
Subsidiaries as of the date of such No Default Certificate, and, as of the date
of a No Default Certificate, neither Borrower nor any Subsidiary maintains any
Proprietary Account which is not listed on such No Default Certificate.

Section 6.21    Sanctions. Neither Borrower nor any Subsidiary or, to the
knowledge of Borrower, any director, officer, employee, agent, or Affiliate of
Borrower or any Subsidiary is a Person that is, or is owned or controlled by
Persons that are: (a) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other sanctions authority having jurisdiction
over Borrower or any Subsidiary (collectively, “Sanctions”), or (b) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

Section 6.22    Anti-Corruption. Neither Borrower nor any Subsidiary, nor, to
the knowledge of Borrower, any director, officer, employee, agent, or Affiliate
of Borrower or any Subsidiary has (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful


Amended and Restated Credit Agreement v7
44
 

--------------------------------------------------------------------------------





expense relating to political activity, (b) made any direct or indirect unlawful
payment to any government official or employee from corporate funds, (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or similar
law of the European Union or any European Union Member State or similar law of a
jurisdiction in which Borrower or any Subsidiary conduct their business and to
which they are lawfully subject or (d) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment which is unlawful under any law of a
jurisdiction in which Borrower or any Subsidiary conduct their business and to
which they are lawfully subject.
Section 6.23    EEA Financial Institution. No Loan Party is an EEA Financial
Institution

ARTICLE VII.    
Affirmative Covenants
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made at the time of
determination) or any Lender has any commitment to advance funds hereunder or
Issuing Bank has any obligation to issue any Letter of Credit hereunder or any
Letter of Credit Liabilities exist (unless collateralized in accordance with
Section 2.18), Borrower will perform and observe the covenants set forth below.

Section 7.1    Reporting Requirements. Borrower will deliver to Agent:
(a)    Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower, beginning with the fiscal year ending December 31, 2017, a copy of the
annual audited financial statements of Borrower and its Subsidiaries for such
fiscal year containing, on a consolidated basis, Borrower’s balance sheet and
related statements of income, stockholders’ equity and cash flows as at the end
of such fiscal year and for the 12-month period then ended, in each case setting
forth in comparative form the figures for the preceding fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and audited and certified
by Ernst & Young LLP or other independent certified public accountants of
recognized national standing or otherwise reasonably acceptable to Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) (provided that the
requirements of this Section 7.1(a) with respect to the delivery of financial
statements for any fiscal year shall be deemed satisfied by publicly filing
Borrower’s Form 10-K for such fiscal year with the SEC, and such financial
statements shall be deemed to have been delivered to Agent under this Section
7.1(a) on the date such Form 10-K has been posted on the SEC website accessible
through http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor
webpage of the SEC thereto).
(b)    Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of the first three fiscal quarters of
each fiscal year of Borrower, commencing with the fiscal quarter ending March
31, 2018, a copy of the financial statements of Borrower and its Subsidiaries as
at the end of such fiscal quarter and for the portion of the fiscal year then
ended, containing, on a consolidated basis, Borrower’s balance sheet and related
statements of income, stockholders’ equity and cash flows, in each case setting
forth in comparative form the


Amended and Restated Credit Agreement v7
45
 

--------------------------------------------------------------------------------





figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and certified by a Financial Officer to have been prepared in
accordance with GAAP (subject to normal year-end adjustments and the absence of
footnotes) and to fairly present in all material respects the financial
condition and results of operations of Borrower and its Subsidiaries, on a
consolidated basis, at the date and for the periods indicated therein (provided
that the requirements of this Section 7.1(b) with respect to the delivery of
financial statements for any fiscal quarter shall be deemed satisfied by
publicly filing Borrower’s Form 10-Q for such fiscal quarter with the SEC, and
such financial statements shall be deemed to have been delivered to Agent under
this Section 7.1(b) on the date such Form 10-Q has been posted on the SEC
website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or
such successor webpage of the SEC thereto).
(c)    No Default Certificate. (i) Together with the financial statements
delivered pursuant to Section 7.1(a), a No Default Certificate as of the last
day of the fiscal year covered by such financial statements, and (ii) together
with the financial statements delivered pursuant to Section 7.1(b), a No Default
Certificate as of the last day of the fiscal quarter covered by such financial
statements, in each case executed by a Financial Officer and containing detailed
calculations of the covenants contained in Sections 8.1(b) and (f) and Article
IX.
(d)    Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits and proceedings before any Governmental Authority against
Borrower or any Subsidiary as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, is likely to have a
Material Adverse Effect.
(e)    Judgments. Within five (5) Business Days of the rendering thereof, notice
of any judgment against Borrower or any Subsidiary in an amount which is more
than $5,000,000.00.
(f)    Notice of Default. As soon as possible and in any event within five (5)
Business Days after Borrower becomes aware thereof, a written notice setting
forth the details of any Event of Default or Unmatured Event of Default and the
action which Borrower has taken and proposes to take with respect thereto.
(g)    Notice of Material Adverse Effect. As soon as possible, and in any event
within five (5) Business Days after Borrower becomes aware thereof, notice of
the occurrence of any event or the existence of any fact or condition which is
reasonably likely to have a Material Adverse Effect.
(h)    General Information. Promptly, such other information concerning Borrower
or any Subsidiary as Agent or any Lender may from time to time reasonably
request.

Section 7.2    Maintenance of Existence; Conduct of Business. Borrower will
preserve and maintain, and will cause each Subsidiary (other than any Excluded
Subsidiary) to preserve and maintain, (a) its legal existence and (b) all of its
leases, privileges, licenses, permits, franchises, qualifications and rights
that are necessary in the ordinary conduct of its business, except, in each case
(other than with respect to Borrower’s legal existence), where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation or other
transaction permitted under Section 8.3.


Amended and Restated Credit Agreement v7
46
 

--------------------------------------------------------------------------------






Section 7.3    Payment of Debt Service. Borrower will promptly pay the principal
of, interest on and any other amount due on the Notes and the other Obligations
in the amounts, on the dates and in the manner provided herein, in the Notes and
each other document evidencing the Obligations.

Section 7.4    Maintenance of Properties. Borrower will maintain, and will cause
each Subsidiary to maintain, all material assets and properties material to the
conduct of the business of Borrower and its Subsidiaries, in good condition and
repair, ordinary wear and tear excepted.

Section 7.5    Taxes and Claims. Borrower will pay or discharge, and will cause
each Subsidiary to pay or discharge, at or before maturity or before becoming
delinquent (a) all material income, franchise, federal, state, local, and
foreign Taxes, and (b) all lawful claims for labor, material and supplies,
which, if unpaid, might become a Lien upon any of its property; provided,
however, that neither Borrower nor any Subsidiary shall be required to pay or
discharge any such Tax or claim (a “Tax and Claim Charge”) if (i) the validity
or amount thereof is being contested in good faith by appropriate proceedings
diligently pursued, and (ii) either (A) (I) no Lien has been filed of record
with respect to such Tax and Claim Charge, (II) no material assets of Borrower
or such Subsidiary would be in any danger of sale, forfeiture or loss by reason
of the contest of such Tax and Claim Charge, and (III) Borrower or such
Subsidiary has set aside on its books adequate reserves against such Tax and
Claim Charge in accordance with GAAP, or (B) if such Tax and Claim Charge arises
with respect to a state, local or foreign Tax, such Tax and Claim Charge would
not reasonably be expected to have a Material Adverse Effect.

Section 7.6    Insurance. Borrower will maintain, and will cause each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are usually insured against by Persons
engaged in similar businesses.

Section 7.7    Inspection. Borrower will permit, and will cause each Subsidiary
to permit, representatives of Agent, upon reasonable prior notice, to visit and
inspect from time to time the properties or assets of Borrower or such
Subsidiary, to examine and make copies of the books and records of Borrower or
such Subsidiary, and to discuss the business, operations, and financial
condition of Borrower or such Subsidiary with its officers and independent
certified public accountants, all at such reasonable times as may be requested
and all at the expense of Agent (except that Borrower will bear the expenses of
any such visitation or inspection made while an Event of Default has occurred
and is continuing); provided that advance notice of any discussion with such
independent certified public accountants shall be given to Borrower or the
applicable Subsidiary and, so long as no Event of Default shall have occurred
and be continuing, Borrower or such Subsidiary shall have the opportunity to be
present at any such discussion.

Section 7.8    Keeping Books and Records. Borrower will maintain, and will cause
each Subsidiary to maintain, proper books of record and account in which full,
true and correct entries, in all material respects, are made of its financial
and business transactions to the extent required by GAAP. For purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by Borrower to measure an item of Debt using fair value (as
permitted by Statement of Fair Value of Financial Assets and Liabilities, ASC
825 or any similar accounting


Amended and Restated Credit Agreement v7
47
 

--------------------------------------------------------------------------------





standard) shall be disregarded and such determination shall be made as if such
election had not been made.

Section 7.9    Compliance with Laws. Borrower will comply, and will cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders of
any court, Governmental Authority or arbitrator applicable to it or its
properties, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

Section 7.10    Compliance with Agreements. Borrower will comply, and will cause
each Subsidiary to comply, with all agreements, contracts, and instruments
binding on it or affecting its properties or business, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

Section 7.11    Further Assurances. Borrower will execute and deliver, and will
cause each Subsidiary to execute and deliver, such further instruments as may be
reasonably requested by Agent to carry out the provisions and purposes of this
Agreement and the other Loan Documents.

Section 7.12    ERISA. Borrower will comply, and will cause each Subsidiary to
comply, with all material requirements of ERISA so as not to give rise to any
material liability thereunder.

ARTICLE VIII.    
Negative Covenants
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made at the time of
determination) or any Lender has any commitment to advance funds hereunder or
Issuing Bank has any obligation to issue any Letter of Credit hereunder or any
Letter of Credit Liabilities exist (unless collateralized in accordance with
Section 2.18), Borrower will perform and observe the covenants set forth below.

Section 8.1    Debt. Borrower will not incur, create, assume or permit to exist,
and will not permit any Subsidiary to incur, create, assume, or permit to exist,
any Debt, except (a) Debt to Lenders pursuant to this Agreement and the other
Loan Documents, (b) purchase money Debt and Capitalized Lease Obligations in an
aggregate outstanding amount which does not exceed at any time the greater of
(i) $20,000,000.00 and (ii) an amount equal to ten percent (10.0%) of EBITDA as
calculated as of the end of the most recently ended fiscal quarter of Borrower
for which financial statements are available for the four (4) fiscal quarters
then ended, (c) accounts payable in the ordinary course of business so long as
no account payable has been delinquent more than ninety (90) days, (d) Rate
Management Transaction Obligations incurred solely in connection with hedging
transactions, (e) Debt arising from the endorsement of instruments for
collection in the ordinary course of business and (f) other unsecured Debt in an
aggregate outstanding principal amount not to exceed at any time the greater of
(i) $10,000,000.00 and (ii) an amount equal to five percent (5.0%) of EBITDA as
calculated as of the end of the most recently ended fiscal quarter of Borrower
for which financial statements are available for the four (4) fiscal quarters
then ended.


Amended and Restated Credit Agreement v7
48
 

--------------------------------------------------------------------------------






Section 8.2    Limitation on Liens. Borrower will not incur, create, assume or
permit to exist, and will not permit any Subsidiary to incur, create, assume or
permit to exist, any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except (a) Liens in favor of Agent as agent for
Lenders, (b) Liens described on Schedule 8.2, (c) purchase money Liens and Liens
related to Capitalized Lease Obligations securing Debt permitted by Section
8.1(b), which Liens cover only the assets financed or leased, as applicable,
with the Debt permitted by Section 8.1(b), (d) encumbrances consisting of
easements, zoning restrictions or other restrictions on the use of real property
that do not (individually or in the aggregate) materially affect the value of
the assets encumbered thereby or materially impair the ability of Borrower or
any Subsidiary to use such assets in its business, and none of which is violated
in any material respect by existing or proposed structures or land use, (e)
Liens for Taxes which (i) are not delinquent or are payable without penalty, or
(ii) (A) which are being contested in good faith by appropriate proceedings
diligently conducted and (B) for which Borrower or such Subsidiary has set aside
on its books adequate reserves against such Tax in accordance with GAAP, (f)
Liens of mechanics, materialmen, repairmen, landlords, warehousemen, carriers or
other similar statutory Liens securing obligations that are not yet overdue by
more than 30 days (or are being contested in good faith, for which adequate
reserves have been established) and are incurred in the ordinary course of
business, (g) Liens consisting of pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations, and (h)
additional Liens on assets of Borrower or any Subsidiary that are not otherwise
permitted by this Section 8.2 that secure obligations up to an aggregate amount
for all such Liens which does not exceed at any time the greater of (i)
$10,000,000.00 and (ii) five percent (5.0%) of EBITDA as calculated as of the
end of the most recently ended fiscal quarter of Borrower for which financial
statements are available for the four (4) fiscal quarters then ended.

Section 8.3    Mergers, Acquisitions, Dissolutions and Disposition of Assets.
Borrower will not, and will not permit any Subsidiary to:
(a)    become a party to a merger, consolidation or other business combination
(a “Merger”) or an Acquisition, except that:
(i)    any Subsidiary may merge into Borrower if Borrower is the surviving
entity,
(ii)    any Subsidiary may merge into any Guarantor or any Foreign Subsidiary
for which Agent has a pledge of ownership interests as required by Section
8.4(a)(ii),
(iii)    any Subsidiary may merge with any other Person with such other Person
being the surviving entity, so long as such Person becomes a Subsidiary as a
result of such merger, and
(iv)    Borrower or any Subsidiary may enter into an Acquisition if, at the time
of such Acquisition,
(A)    Borrower has an Interest Coverage Ratio of not less than 3.00 to 1.00 as
of the last day of the fiscal quarter most recently ended for which financial
statements are available, calculated on a pro forma basis assuming that such


Amended and Restated Credit Agreement v7
49
 

--------------------------------------------------------------------------------





Acquisition and all other Acquisitions made since the last day of the fiscal
quarter most recently ended for which financial statements are available had
been made on the first day of the four consecutive fiscal quarter period then
ended (but without any adjustment for projected cost savings or other synergies
(except with the consent of Agent)),
(B)    Borrower has a Leverage Ratio of not greater than 2.75 to 1.00 as of the
last day of the fiscal quarter most recently ended for which financial
statements are available, calculated on a pro forma basis assuming that such
Acquisition and all other Acquisitions made since the last day of the fiscal
quarter most recently ended for which financial statements are available had
been made on the first day of the four consecutive fiscal quarter period then
ended (but without any adjustment for projected cost savings or other synergies
(except with the consent of Agent)),
(C)    Borrower’s Net Working Capital as of the last day of the fiscal quarter
most recently ended for which financial statements are available is equal to an
amount not less than $25,000,000.00, calculated on a pro forma basis assuming
that such Acquisition and all other Acquisitions made since the last day of the
fiscal quarter most recently ended for which financial statements are available
had been made on the first day of the four consecutive fiscal quarter period
then ended, and
(D)    no Event of Default exists at the time of such Acquisition or would occur
as a result thereof;
provided that, if the total consideration paid (including cash, Debt (incurred
or assumed) and equity issued) for such Acquisition equals or exceeds
$25,000,000.00, Borrower shall deliver to Agent a written notice regarding such
Acquisition, which written notice shall certify as to the foregoing conditions;
provided, further, however, that Borrower and its Subsidiaries may enter into
Acquisitions without having to satisfy the requirements of clauses (A) through
(D) above if (I) the total consideration paid (including cash, Debt (incurred or
assumed) and equity issued) for all such Acquisitions consummated during the
then-current fiscal year of Borrower does not exceed $10,000,000.00 and (II) no
Event of Default exists at the time of such Acquisition or would occur as a
result thereof;
(b)    dissolve, liquidate or dispose of substantially all of its assets, except
any Subsidiary may (i) dispose of all or substantially all of its assets to
Borrower or to another Subsidiary and (ii) dissolve, liquidate or dispose of
substantially all of its assets if as of the date of such dissolution,
liquidation or disposition (A) no Event of Default or Unmatured Event of Default
exists or would occur as a result thereof, and (B) the aggregate fair market
value of all dissolutions, liquidations and dispositions made pursuant to this
subclause (b)(ii) and sales and dispositions made pursuant to subclause (d)(ii)
below after the date of this Agreement does not exceed $25,000,000.00; or
(c)    amend its Organizational Documents in a manner that is materially adverse
to the Lenders;


Amended and Restated Credit Agreement v7
50
 

--------------------------------------------------------------------------------





(d)    sell or otherwise dispose of the ownership interests (corporate,
partnership, membership or otherwise) in any Subsidiary to any Person, except
Borrower or a Subsidiary may sell or otherwise dispose of all or any portion of
its ownership interests in a Subsidiary to (i) Borrower or any other Subsidiary
or (ii) any other Person if, as of the date of such sale or disposition (A) no
Event of Default or Unmatured Event Default exists or would occur as a result
thereof, (B) if such sale or disposition is of a portion of its ownership
interests in a Subsidiary (and not all of its ownership interests therein),
Borrower or any Subsidiary will continue to own, after giving effect to such
sale or disposition, at least seventy percent (70%) of the ownership interests
of such Subsidiary, and (C) the aggregate fair market value of all sales and
dispositions made pursuant to this subclause (d)(ii) and dissolutions,
liquidations and dispositions made pursuant to subclause (b)(ii) above after the
date of this Agreement does not exceed $25,000,000.00; or
(e)    enter into any agreement to enter into a transaction that would (upon the
effectiveness of such transaction) be prohibited by any of clauses (a) through
(d) of this Section without giving Agent prior notice thereof.

Section 8.4    Subsidiaries. (a) Borrower will not, and will not permit any
Subsidiary to, create or acquire any Subsidiary (including in connection with
any Acquisition pursuant to Section 8.3(a)), unless:
(i)    if such Subsidiary is a Domestic Subsidiary (other than an Excluded
Subsidiary), within ten (10) Business Days after the creation or Acquisition of
such Subsidiary (unless such ten (10) Business Day time period is extended by
Agent in its sole discretion):
(A)    Borrower or such Subsidiary has notified Agent (and such notice shall be
deemed to update Schedule 6.14) of the creation or the Acquisition of such
Subsidiary (and, in the case of an Acquisition, has complied with Section
8.3(a)); and
(B)    such Subsidiary has (I) executed and delivered to Agent a Joinder to
Guaranty Agreement, and (II) delivered to Agent its Organizational Documents and
evidence of its authority to enter into such Joinder to Guaranty Agreement (each
Joinder to Guaranty Agreement executed by a Domestic Subsidiary pursuant to the
preceding clause shall constitute a Loan Document); or
(ii)    if such Subsidiary is a Foreign Subsidiary (other than an Excluded
Subsidiary), within ten (10) Business Days after the creation or Acquisition of
such Subsidiary (unless such ten (10) Business Day time period is extended by
Agent in its sole discretion):
(A)    Borrower or such Subsidiary has notified Agent (and such notice shall be
deemed to update Schedule 6.14) of the creation or the Acquisition of such
Subsidiary (and, in the case of an Acquisition, has complied with Section
8.3(a));


Amended and Restated Credit Agreement v7
51
 

--------------------------------------------------------------------------------





(B)    such Subsidiary shall be owned directly by Borrower or a Domestic
Subsidiary; and
(C)    Borrower or the direct Domestic Subsidiary-owner of such Subsidiary has
(I) executed and delivered to Agent a Pledge Agreement granting Agent a Lien on
sixty five percent (65%) of the ownership interests of such Foreign Subsidiary,
(II) delivered to Agent (aa) such Foreign Subsidiary’s Organizational Documents
and (bb) evidence of such pledging party’s authority to enter into such Pledge
Agreement, and (III) delivered to Agent an opinion of legal counsel to such
Foreign Subsidiary opinions covering such matters as may be reasonably requested
by Agent.
(iii)    such Subsidiary shall not be deemed to be included in the
representations, warranties and covenants contained in this Agreement until the
date of compliance with the terms and provisions of Section 8.4(a)(i) or (ii),
as applicable.
(iv)    Notwithstanding any provision herein to the contrary, Excluded
Subsidiaries may not create or acquire any Subsidiaries (other than Excluded
Subsidiaries).
(b)    Upon Borrower's written request, Agent shall release a Guarantor
hereunder (a “Requesting Guarantor”) from its obligations and liabilities
arising in connection with the Guaranty Agreement if:
(i)    no Event of Default or Unmatured Event of Default exists on the date of
the release of such Requesting Guarantor from the Guaranty Agreement (the
“Guarantor Release Date”); and
(ii)    on the Guarantor Release Date, such Requesting Guarantor is either (A)
dissolved in a transaction permitted pursuant to Section 8.3(b), or (B) all of
its assets or all of its equity interests are acquired by a Person who is an
unrelated third party to Borrower and its Subsidiaries in a transaction
permitted pursuant to Section 8.3(d).

Section 8.5    Restricted Payments.
(a)    Borrower will not declare or pay any Distribution (other than a Permitted
Dividend) if (i) an Event of Default exists at the time of declaring or paying
such Distribution or (ii) an Event of Default would occur immediately after
giving effect to the declaration or payment of such Distribution.
(b)    Borrower will not redeem, purchase, retire or otherwise acquire any of
its capital stock (each, a “Stock Repurchase”) if (i) an Event of Default exists
at the time of declaring or making such Stock Repurchase or (ii) an Event of
Default would occur immediately after giving effect to the declaration or making
of such Stock Repurchase; provided that the aggregate amount of all Restricted
Stock Repurchases effected by Borrower during each calendar year shall not
exceed $50,000,000.00. A Stock Repurchase shall be deemed to be a “Restricted
Stock Repurchase” for purposes of this Section 8.5(b) if the Leverage Ratio is
greater than 2.75 to 1.00 as of the last day


Amended and Restated Credit Agreement v7
52
 

--------------------------------------------------------------------------------





of the fiscal quarter most recently ended for which financial statements are
available, calculated on a pro forma basis assuming that such Stock Repurchase
and all other Stock Repurchases made since the last day of the fiscal quarter
most recently ended for which financial statements are available had been made
on such day.

Section 8.6    Loans and Advances. Borrower will not make, and will not permit
any Subsidiary to make, any advance, loan or extension of credit to any Person,
except (a) advances, loans and extensions of credit not otherwise permitted by
clause (b) below in an aggregate outstanding principal amount which does not
exceed at any time the greater of (i) $20,000,000.00 and (ii) an amount equal to
ten percent (10.0%) of EBITDA as calculated as of the end of the most recently
ended fiscal quarter of Borrower for which financial statements are available
for the four (4) fiscal quarters then ended, (b) advances, loans and extensions
of credit among Borrower, Guarantors and the Bermuda Subsidiary and (c)
advances, loans and extensions of credit from Borrower or any Guarantor to any
Pledged Foreign Subsidiary in an aggregate outstanding principal amount which
does not exceed at any time the greater of (i) $40,000,000.00 and (ii) an amount
equal to twenty percent (20.0%) of EBITDA as calculated as of the end of the
most recently ended fiscal quarter of Borrower for which financial statements
are available for the four (4) fiscal quarters then ended, provided that the
aggregate outstanding amount of all advances, loans and extensions of credit
made pursuant to this Section 8.6(c), together with the aggregate amount of all
investments made by Borrower and the Guarantors pursuant to Section 8.7(j)
(valued at the time made) shall not exceed at any time the greater of (i)
$40,000,000.00 and (ii) an amount equal to twenty percent (20.0%) of EBITDA as
calculated as of the end of the most recently ended fiscal quarter of Borrower
for which financial statements are available for the four (4) fiscal quarters
then ended.

Section 8.7    Investments. Except for investments permitted pursuant to Section
8.3, Borrower will not make, and will not permit any Subsidiary to make, any
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures, or other securities of any
Person, except:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America or Canada), in each case
maturing within one year from the date of acquisition thereof;
(b)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, a rating of A2 or better by Standard and Poor’s Corporation
(“S&P”), P2 or better by Moody’s Investors Service (“Moody’s”), or R1 “mid” or
better by The Dominion Bond Rating Service;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits (including eurodollar deposits) maturing within one hundred eighty
(180) days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any domestic office of any commercial bank organized under the laws of the
United States of America or Canada or any State or Province thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000.00;


Amended and Restated Credit Agreement v7
53
 

--------------------------------------------------------------------------------





(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds (A) at least 95% of the assets of which constitute
investments of the kind described in clauses (a) through (g) of this Section 8.7
or (B) that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) with (1) a
short term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from
S&P or (2) a long term rating of “A2” or higher from Moody’s or “A” or higher
from S&P and (iii) have portfolio assets of at least $1,000,000,000.00;
(f)    investments in corporate debt securities (including loan participations)
that (a) mature within twelve months from the date of acquisition, and (b) are
rated BBB or better by S&P or Baa2 or better by Moody’s at the date of
acquisition;
(g)    investments in municipal securities or auction rate securities (in each
case, other than those that are escrowed by direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof)) that are
rated AA or better by S&P or Aa or better by Moody’s, provided that Borrower has
the right to put such securities back to the issuer or seller thereof at least
once every sixty (60) days;
(h)    other investments in an amount not to exceed $10,000,000.00 in the
aggregate at any one time by Foreign Subsidiaries in certificates of deposit,
banker’s acceptances and time deposits (or other substantially similar
investments) maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts (or other substantially similar deposit accounts) issued or
offered by, any foreign commercial bank not organized under the laws of the
United States of America or Canada or any state or province thereof;
(i)    investments in Guarantors and the Bermuda Subsidiary;
(j)    investments made by Borrower or any Guarantor in any Pledged Foreign
Subsidiary in an aggregate outstanding amount (valued at the time made) which
does not exceed at any time the greater of (i) $40,000,000.00 and (ii) an amount
equal to twenty percent (20%) of EBITDA as calculated as of the end of the most
recently ended fiscal quarter of Borrower for which financial statements are
available for the four (4) fiscal quarters then ended, provided that the
aggregate outstanding amount of all investments (valued at the time made) made
by Borrower and the Guarantors pursuant to this Section 8.7(j), together with
the aggregate outstanding amount of all advances, loans and extensions of credit
made by Borrower and the Guarantors pursuant to Section 8.6(b), shall not at any
time exceed the greater of (i) $40,000,000.00 and (ii) an amount equal to twenty
percent (20.0%) of EBITDA as calculated as of the end of the most recently ended
fiscal quarter of Borrower for which financial statements are available for the
four (4) fiscal quarters then ended;


Amended and Restated Credit Agreement v7
54
 

--------------------------------------------------------------------------------





(k)    investments in any Person (other than a Guarantor, the Bermuda Subsidiary
or a Pledged Foreign Subsidiary), provided such investments are only permitted
under this subsection (k) if:
(i)    Borrower and its Subsidiaries do not hold, collectively, a controlling
interest in such Person,
(ii)    the aggregate outstanding amount of all investments (valued at the time
made) made under this subsection (k) does not exceed at any time the greater of
(A) $20,000,000.00 and (B) an amount equal to ten percent (10.0%) of EBITDA as
calculated as of the end of the most recently ended fiscal quarter of Borrower
for which financial statements are available for the four (4) fiscal quarters
then ended,
(iii)    Borrower has an Interest Coverage Ratio of not less than 3.00 to 1.00
as of the last day of the fiscal quarter most recently ended for which financial
statements are available,
(iv)    Borrower has a Leverage Ratio of not greater than 2.75 to 1.00 as of the
last day of the fiscal quarter most recently ended for which financial
statements are available,
(v)    Borrower’s Net Working Capital as of the last day of the fiscal quarter
most recently ended for which financial statements are available is equal to an
amount not less than $25,000,000.00, and
(vi)    no Event of Default exists at the time of such investment or would occur
as a result thereof; and
(l)    other investments (valued at the time made) in an aggregate outstanding
amount which does not exceed $10,000,000.00.

Section 8.8    Compliance with Environmental Laws. Borrower will not, and will
not permit any Subsidiary to, (a) use (or permit any tenant to use) any of their
respective properties or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Substance, except in the ordinary
course of business and in compliance with all Environmental Laws, (b) generate
any Hazardous Substance in violation of any Environmental Law, (c) conduct any
activity which is likely to cause a release or threatened release of any
Hazardous Substance in violation of any Environmental Law, or (d) otherwise
conduct any activity or use any of their respective properties or assets in any
manner which is likely to violate any Environmental Law, except, in each case,
as would not reasonably be expected to result in a Material Adverse Effect.

Section 8.9    Accounting. Borrower will not make, and will not permit any
Subsidiary to make, any change in accounting treatment or reporting practices,
except as permitted or required by GAAP. For purposes of determining compliance
with the financial covenants contained in this Agreement, any election by
Borrower to measure an item of Debt using fair value (as permitted by Statement
of Financial Accounting Standards No. 159 or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made. Further,


Amended and Restated Credit Agreement v7
55
 

--------------------------------------------------------------------------------





for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Debt of Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of Statement of Fair
Value of Financial Assets and Liabilities, ASC 825 and Statement of Financial
Accounting Standards ASC 470-20 on financial liabilities shall be disregarded.

Section 8.10    Change of Business. Borrower will not enter into, or permit any
Subsidiary to enter into, any type of business which is materially different
from the business of providing services or products in the area of human
resources and business solutions which are designed to improve business
performance, and activities reasonably ancillary thereto.

Section 8.11    Transactions with Affiliates. Borrower will not enter into, or
permit to exist, and will not permit any Subsidiary to enter into or permit to
exist, any transaction, arrangement or contract (including any lease or other
rental agreement) with any of its Affiliates, unless such transaction,
arrangement or contract is upon terms substantially as favorable to it as are
obtainable from any Person who is not an Affiliate of Borrower or such
Subsidiary (or, if in the good faith judgment of Borrower’s Board of Directors,
no comparable transaction, arrangement or contract is available with which to
compare any such transaction, arrangement or contract, such transaction
arrangement or contract is otherwise fair to Borrower or the relevant Subsidiary
from a financial point of view); provided that the foregoing shall not apply to:
(a)    transactions between or among Borrower and Subsidiaries;
(b)    transactions described on Schedule 8.11;
(c)    the payment of reasonable and customary directors’ fees and other
benefits to Persons who are not otherwise Affiliates of Borrower or any
Subsidiary;
(d)    any employment or severance or other employee compensation, arrangement
or plan or any amendment thereto, entered into by Borrower or any of the
Subsidiaries in the ordinary course of business, and payments, awards, grants or
issuances of equity interests pursuant thereto; and
(e)    provision of officers’ and directors’ indemnification and insurance in
the ordinary course of business to the extent permitted by law.

Section 8.12    Rate Management Transactions. Borrower will not, and will not
permit any Subsidiary to, enter into any Rate Management Transactions, except
for Rate Management Transactions which are entered into solely for hedging
purposes.

Section 8.13    Compliance with Government Regulations. Borrower will not, and
will not permit any Subsidiary to, (a) be or become subject at any time to any
law, regulation or list of any governmental agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits any Lender from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower’s identity as may be requested by
Agent or any Lender at any time to enable


Amended and Restated Credit Agreement v7
56
 

--------------------------------------------------------------------------------





Agent or such Lender to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

Section 8.14    Capital Expenditures. Borrower will not, and will not permit any
Subsidiary to, incur any Capital Expenditure, other than Capital Expenditures
needed to maintain the normal business operations of Borrower and its
Subsidiaries, if (a) an Event of Default exists at the time of incurring such
Capital Expenditure or (b) an Event of Default would occur immediately after
giving effect to such Capital Expenditure.

Section 8.15    Compliance with ERISA. Borrower will not maintain, and will not
permit its Subsidiaries to maintain, any ERISA benefit plan which is subject to
the minimum funding standards as set forth under IRC Section 412 or ERISA
Section 302.

Section 8.16    Sanctions. Borrower will not knowingly, directly or indirectly,
use the proceeds of the Revolving Advances or any Letter of Credit, or lend,
contribute or otherwise knowingly make available such proceeds to any
Subsidiary, joint venture partner or other Person, (a) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(b) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Revolving Advances or Letters
of Credit, whether as underwriter, advisor, investor, or otherwise).

Section 8.17    Anti-Corruption. Borrower will not knowingly use, or permit the
use, of any proceeds of the Revolving Advances or Letters of Credit, directly or
indirectly, to fund any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.

Section 8.18    Excluded Subsidiaries. (a) In the event the aggregate annual
cash flow of all Excluded Subsidiaries exceeds $1,000,000.00 as of the end of
any fiscal year of Borrower, Borrower shall, by notice to Agent, designate an
Excluded Subsidiary (or Excluded Subsidiaries as necessary) that will cease to
qualify as an “Excluded Subsidiary” on the date Agent receives Borrower’s annual
audited financial statements required by Section 7.1(a) and such Subsidiary (or
Subsidiaries) shall comply with Section 8.18(c)(i) or (ii) below, as applicable,
so that after giving effect thereto, the aggregate annual cash flow of all
remaining Excluded Subsidiaries as of the end of such fiscal year was equal to
or less than $1,000,000.00.
(a)If an Excluded Subsidiary ceases to qualify as an “Excluded Subsidiary”
(whether as a result of clause (a) above or for any other reason), such
Subsidiary must comply with Section 8.18(c)(i) or (ii) below, as applicable. The
date on which such Excluded Subsidiary ceases to qualify as an Excluded
Subsidiary shall be herein referred to as the “Cessation Date”.
(b)(i)    If such Subsidiary is a Domestic Subsidiary, within ten (10) Business
Days after the Cessation Date (unless such ten (10) Business Day time period is
extended by Agent in its


Amended and Restated Credit Agreement v7
57
 

--------------------------------------------------------------------------------





sole discretion), such Subsidiary shall (A) execute and deliver to Agent a
Joinder to Guaranty Agreement, and (B) deliver to Agent its Organizational
Documents and evidence of its authority to enter into such Joinder to Guaranty
Agreement (each Joinder to Guaranty Agreement executed by a Domestic Subsidiary
pursuant to the preceding clause shall constitute a Loan Document); or
(i)    if such Subsidiary is a Foreign Subsidiary, within ten (10) Business Days
after the Cessation Date (unless such ten (10) Business Day time period is
extended by Agent in its sole discretion), Borrower or the direct Domestic
Subsidiary-owner of such Subsidiary shall (A) execute and deliver to Agent a
Pledge Agreement granting Agent a Lien on sixty five percent (65%) of the
ownership interests of such Foreign Subsidiary, (B) deliver to Agent (I) such
Foreign Subsidiary’s Organizational Documents and (II) evidence of such pledging
party’s authority to enter into such Pledge Agreement, and (C) deliver to Agent
an opinion of legal counsel to such Foreign Subsidiary opinions covering such
matters as may be reasonably requested by Agent.

ARTICLE IX.    
Financial Covenants
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made at the time of
determination) or any Lender has any commitment to advance funds hereunder or
Issuing Bank has any obligation to issue any Letter of Credit hereunder or any
Letter of Credit Liabilities exist (unless collateralized in accordance with
Section 2.18), Borrower will observe and perform the financial covenants set
forth below.

Section 9.1    Interest Coverage Ratio. Borrower will at all times maintain an
Interest Coverage Ratio of not less than 3.00 to 1.00. The Interest Coverage
Ratio will be calculated and tested quarterly as of the last day of each fiscal
quarter of Borrower, commencing with the fiscal quarter ending December 31,
2017, for the period of four consecutive fiscal quarters ended as of such date
(a “rolling or trailing four quarter” basis). For the avoidance of doubt, the
Interest Coverage Ratio in respect of the fiscal quarter ending December 31,
2017 shall be tested as if this Agreement were in effect on such date.

Section 9.2    Leverage Ratio. Borrower will at all times maintain a Leverage
Ratio of not greater than 3.00 to 1.00. The Leverage Ratio shall be calculated
and tested quarterly as of the last day of each quarter of each fiscal year of
Borrower, commencing with the quarter ending December 31, 2017, and, for
purposes of calculating the Leverage Ratio, EBITDA shall be calculated for the
period of four consecutive fiscal quarters ended as of such date (a “rolling or
trailing four quarter” basis). For the avoidance of doubt, the Leverage Ratio in
respect of the fiscal quarter ending December 31, 2017 shall be tested as if
this Agreement were in effect on such date.

ARTICLE X.    
Default

Section 10.1    Events of Default. Each of the following shall be deemed an
“Event of Default”:


Amended and Restated Credit Agreement v7
58
 

--------------------------------------------------------------------------------





(a)    Borrower shall fail to pay when due (i) any principal of the Obligations,
or (ii) any interest on the Obligations or any other amount due under this
Agreement or any Loan Document and, with respect to this clause (ii), such
failure shall continue for a period of five (5) Business Days.
(b)    Any representation or warranty made or deemed made by Borrower or any
Subsidiary (or any of their respective officers) in any Loan Document or in any
certificate, report, notice or financial statement furnished at any time in
connection with this Agreement shall be false, misleading or erroneous in any
material respect when made or deemed to have been made.
(c)    Borrower or any Subsidiary (other than an Excluded Subsidiary) shall fail
to perform, observe or comply with (i) any covenant, agreement or term contained
in Section 7.6 or Section 8.3 of this Agreement; (ii) any covenant, agreement or
term contained in Section 7.1 or Article IX of this Agreement and, with respect
to this clause (ii), such failure shall continue for a period of fifteen (15)
days; or (iii) any covenant, agreement or term contained in any other Section of
this Agreement or any other Loan Document and, with respect to this clause
(iii), such failure shall have continued for a period of thirty (30) days
following the earlier to occur of (A) the date on which Agent gave Borrower
notice of such failure or (B) the date on which Borrower first obtained
knowledge of such failure.
(d)    Borrower or any Subsidiary (other than an Excluded Subsidiary) shall
commence a voluntary proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or a
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.
(e)    An involuntary proceeding shall be commenced against Borrower or any
Subsidiary (other than an Excluded Subsidiary) seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of
sixty (60) days.
(f)    Borrower or any Subsidiary shall fail to discharge, within a period of
thirty (30) days after the commencement thereof, any attachment, sequestration,
or similar proceeding or proceedings involving an aggregate amount in excess of
$10,000,000.00 against any of its assets or properties.
(g)    One or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000.00 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage) shall be rendered
against any Borrower or any Subsidiary and the same shall remain undischarged
for a period of thirty (30) consecutive days during which


Amended and Restated Credit Agreement v7
59
 

--------------------------------------------------------------------------------





execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Borrower or any
Guarantor to enforce any such judgment.
(h)    Borrower or any Subsidiary shall fail to pay when due (after giving
effect to any applicable grace periods) any principal of or interest on any Debt
(other than the Obligations) with a principal amount in excess of
$10,000,000.00, or the maturity of any such Debt shall have been accelerated, or
any such Debt shall have been required to be prepaid prior to the stated
maturity thereof, or any event shall have occurred that permits (or, with the
giving of notice or lapse of time or both, would permit) any holder or holders
of such Debt or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof or require any such prepayment.
(i)    This Agreement, the Guaranty Agreement or any Note shall cease to be in
full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by Borrower or any
Subsidiary, or Borrower or any Subsidiary shall deny that it has any further
liability or obligation under any of the Loan Documents.
(j)    Any Change of Control of Borrower shall occur.
(k)    Borrower shall fail to comply with the provisions of Section 2.18 of this
Agreement.
(l)    The occurrence or existence of any default, Event of Default or other
similar condition or event (however described) with respect to any Rate
Management Transaction or Borrower or any Subsidiary shall fail to pay or
perform any Rate Management Transaction Obligation, and, in either case, a
period of fifteen (15) Business Days shall have passed.

Section 10.2    Remedies Upon Default. If any Event of Default shall occur and
be continuing, Agent may, and, upon the direction of the Majority Lenders,
shall, do any one or more of the following: (a) declare the outstanding
principal of and accrued and unpaid interest on the Notes and the Obligations or
any part thereof to be immediately due and payable, and the same shall thereupon
become immediately due and payable, without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower, (b) terminate the Combined Commitments
without notice to Borrower, (c) foreclose or otherwise enforce any Lien granted
to Agent to secure payment and performance of the Obligations, and (d) exercise
any and all rights and remedies afforded by the laws of the State of Texas or
any other jurisdiction by any of the Loan Documents, by equity or otherwise;
provided, however, that upon the occurrence and during the continuation of an
Event of Default under Section 10.1(d) or Section 10.1(e), the Combined
Commitments shall automatically terminate, and the outstanding principal of and
accrued and unpaid interest on the Notes and the other Obligations shall become
immediately due and payable without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower.

Section 10.3    Cash Collateral. If any Event of Default shall occur and be
continuing, Borrower shall, if requested by Agent, immediately deposit with and
pledge to Agent, cash or cash


Amended and Restated Credit Agreement v7
60
 

--------------------------------------------------------------------------------





equivalent investments in an amount equal to the Letter of Credit Liabilities as
security for the Obligations.

Section 10.4    Performance by Agent. If Borrower shall fail to perform any
covenant, duty, or agreement contained in any of the Loan Documents, Agent may
perform or attempt to perform such covenant, duty, or agreement on behalf of
Borrower. In such event, Borrower shall, at the request of Agent, promptly pay
any amount expended by Agent in such performance or attempted performance to
Agent, together with interest thereon at the Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, it is expressly agreed
that neither Agent nor any Lender shall have any liability or responsibility for
the performance of any obligation of Borrower under this Agreement or any other
Loan Document.

Section 10.5    Application of Liquidation Proceeds. All monies received by
Agent from the exercise of remedies under this Agreement or the Loan Documents
securing or relating to the Notes or the Rate Management Transaction Obligations
shall, unless otherwise required by applicable law, be applied as follows:
(a)    First, to the payment of all expenses incurred by Agent in connection
with the exercise of such rights and remedies, including, without limitation,
all reasonable costs and expenses of collection, attorneys’ fees, court costs
and foreclosure expenses.
(b)    Second, to the payment of interest then accrued on the Notes.
(c)    Third, to the payment pro rata of the principal balance then owing on the
Notes, the cash collateralization of outstanding Letters of Credit and all
payments under Rate Management Transaction Obligations.
(d)    Fourth, to the payment of any other Obligations.
(e)    Finally, any remaining surplus, to Borrower or to whomsoever shall be
lawfully entitled thereto.
The provisions of this Section 10.5 shall govern and control over any
conflicting provisions in this Agreement or any Loan Document, except that, to
the extent Agent receives any amounts from any Guarantor that is not an Eligible
Contract Participant, such amounts shall not be applied to any Obligations that
are Excluded Swap Obligations.

ARTICLE XI.    
Agent

Section 11.1    Appointment and Authorization. (a) Each Lender and Issuing Bank
hereby irrevocably (subject to Section 11.9) appoints Amegy to act as Agent
hereunder, and under the Loan Documents and authorizes Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. The person
serving as Agent hereunder shall


Amended and Restated Credit Agreement v7
61
 

--------------------------------------------------------------------------------





have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall include the Person serving as Agent hereunder in its individual
capacity.
(b)    Issuing Bank shall act on behalf of Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith. Issuing Bank
shall have all of the benefits and immunities (i) provided to Agent in this
Article XI with respect to any acts taken or omissions suffered by Issuing Bank
in connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Agent”, as used in this Article XI,
included Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to Issuing Bank.

Section 11.2    Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

Section 11.3    Liability of Agent. (a) Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender (regardless of whether an Event of Default or an Unmatured Event
of Default exists), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Documents or otherwise exist against Agent. Without limiting the
foregoing, Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretional rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
Agent to liability or that is contrary to any Loan Document or applicable law.

Section 11.4    Reliance by Agent. Agent shall be entitled to rely, and shall
not incur any liability for relying, upon (a) any writing, resolution, notice,
consent, certificate, affidavit, letter, facsimile, email or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
(b) any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and (c) advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, confirmation from Lenders of their
obligation to indemnify Agent against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this


Amended and Restated Credit Agreement v7
62
 

--------------------------------------------------------------------------------





Agreement or any other Loan Documents in accordance with a request or consent of
the Majority Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Lenders. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or Issuing Bank, Agent may presume that such condition is satisfactory to
such Lender or Issuing Bank unless Agent shall have received notice to the
contrary from such Lender or Issuing Bank prior to the making of such Loan or
the issuance of such Letter of Credit.

Section 11.5    Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Event of Default or Unmatured Event of
Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to Agent for the account of Lenders, unless Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”. Agent will notify Lenders of
its receipt of any such notice. Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Majority Lenders in accordance with Article X; provided that unless and until
Agent has received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or Unmatured Event of Default as it shall deem advisable or in the
best interest of Lenders.

Section 11.6    Credit Decision. Each Lender acknowledges that Agent has not
made any representation or warranty to it, and that no act by Agent hereafter
taken, including any review of the affairs of Borrower and its Subsidiaries,
shall be deemed to constitute any representation or warranty by Agent to any
Lender. Each Lender represents to Agent that it has, independently and without
reliance upon Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, and made its own decision to
enter into this Agreement and to extend credit to Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower and its Subsidiaries. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower or its Subsidiaries which may come into the
possession of Agent.

Section 11.7    Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand Agent and its
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so)
from and against any and all Claims in an amount based on such Lender’s Pro Rata
Share of such Claims; provided that no Lender shall be liable for any payment to
any such Person of any portion of the Claims to the extent such Claims arise
from such Person’s


Amended and Restated Credit Agreement v7
63
 

--------------------------------------------------------------------------------





gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for its Pro Rata Share of any
costs or out-of-pocket expenses (including reasonable attorneys’ fees) incurred
by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower or any Guarantor.
The undertaking in this Section shall survive repayment of the Revolving
Advances, cancellation of each Note, expiration or termination of the Letters of
Credit, any foreclosure under, or modification, release or discharge of, any or
all of the Loan Documents, termination of this Agreement and the resignation or
replacement of Agent.

Section 11.8    Agent in Individual Capacity. Amegy and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrower and its
Subsidiaries and Affiliates as though Amegy were not Agent or Issuing Bank
hereunder and without notice to or consent of Lenders. Lenders acknowledge that,
pursuant to such activities, Amegy or its Affiliates may receive information
regarding Borrower or its Affiliates (including information that may be subject
to confidentiality obligations in favor of Borrower or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to them.

Section 11.9    Successor Agent. Agent may resign as Agent upon thirty (30)
days’ notice to Lenders and Borrower. If Agent resigns under this Agreement,
Majority Lenders shall, with (so long as no Event of Default exists) the consent
of Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with Lenders and Borrower, a successor agent from among
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article XI and Sections 12.1, 12.2 and 12.3 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Majority Lenders appoint a successor agent as provided for above.

ARTICLE XII.    
Miscellaneous

Section 12.1    Expenses. Borrower hereby agrees to pay Agent and Lenders, as
applicable, on demand (a) all reasonable out-of-pocket costs and expenses
incurred by Agent in connection with the preparation, negotiation, and execution
of this Agreement and the other Loan Documents


Amended and Restated Credit Agreement v7
64
 

--------------------------------------------------------------------------------





and any and all amendments, modifications, renewals, extensions, and supplements
thereof and thereto, including, without limitation, the reasonable fees and
expenses of Agent’s legal counsel, (b) all reasonable out‑of-pocket costs and
expenses incurred by Agent and each Lender in connection with the enforcement of
this Agreement or any other Loan Document, including, without limitation, the
fees and expenses of each such Person’s legal counsel, and (c) all other
reasonable out-of-pocket costs and expenses incurred by Agent in connection with
this Agreement or any other Loan Document, including, without limitation, all
costs, expenses, assessments, filing fees, and other charges levied by any
Governmental Authority or otherwise payable in respect of this Agreement or any
other Loan Document.

Section 12.2    INDEMNIFICATION. BORROWER HEREBY INDEMNIFIES AGENT, ISSUING BANK
AND EACH LENDER AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, AND AGENTS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) FROM, AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) (COLLECTIVELY, “CLAIMS”) TO
WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR
RELATE TO (a) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION,
OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (b) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (c) ANY BREACH BY BORROWER OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, (d) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS SUBSTANCE LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF BORROWER OR ANY SUBSIDIARY, (e) ANY
ACT OR OMISSION OF AGENT OR ANY LENDER BASED UPON ANY FAX OR ELECTRONIC
TRANSMISSION, OR (f) ANY MATTER RELATED TO ANY LETTER OF CREDIT, INCLUDING, WITH
RESPECT TO ALL OF THE ABOVE, ANY CLAIM WHICH ARISES AS A RESULT OF THE
NEGLIGENCE OF AGENT OR ANY LENDER; PROVIDED, HOWEVER, THAT BORROWER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 12.2 SHALL NOT APPLY TO THE
EXTENT THAT ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES WERE
INCURRED BY REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL
CONDUCT OF SUCH INDEMNITEE. THIS SECTION 12.2 SHALL NOT APPLY WITH RESPECT TO
TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING
FROM ANY NON-TAX CLAIM.

Section 12.3    Limitation of Liability. No party hereto nor any affiliate,
officer, director, employee, attorney, or agent of such Person shall have any
liability with respect to, and each other party hereto hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the applicable
party hereto in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the


Amended and Restated Credit Agreement v7
65
 

--------------------------------------------------------------------------------





other Loan Documents. Each party hereto hereby waives, releases, and agrees not
to sue any other party hereto or any of such Person’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.

Section 12.4    No Waiver; Cumulative Remedies. No failure on the part of Agent,
Issuing Bank, or any Lender to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided for in this Agreement and the other
Loan Documents are cumulative and not exclusive of any rights and remedies
provided by law.

Section 12.5    Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of Agent, Issuing Bank, each Lender and Borrower and their
respective successors and assigns, except that (a) Borrower may not assign or
transfer any of its rights or obligations under this Agreement without prior
written consent of Agent and Lenders and (b) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with Section
12.19 or as required under Section 2.21.

Section 12.6    Survival. All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by Agent, Issuing Bank or any Lender or any closing shall affect
the representations and warranties or the right of Agent, Issuing Bank or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under Sections
12.1 and 12.2 shall survive repayment of the Notes and termination of the
Combined Commitments and the Letters of Credit.

Section 12.7    Amendments. No amendment, modification or waiver of, or consent
with respect to, any provision of this Agreement or any Note shall in any event
be effective unless the same shall be in writing and signed and delivered by the
Majority Lenders and Borrower, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
change the Commitment of any Lender without the consent of such Lender. No
amendment, modification, waiver or consent shall (i) increase the Combined
Commitments (other than pursuant to Section 2.8), (ii) extend the date for
payment of any principal of or interest on the Revolving Advances or any fees
payable hereunder, (iii) extend any Lender’s Commitment, (iv) reduce the
principal amount of any Revolving Advance, (v) release any guaranty (except as
permitted in Section 8.4(b)), or (vi) reduce the aggregate percentage of holders
of the Combined Commitments required to effect an amendment, modification,
waiver or consent without, in each case, the consent of all Lenders. If any
amendment, modification, waiver or consent relates only to the Revolving
Advances, the applicable percentage for consent shall be calculated only from
the holders of the Combined Commitments, provided that if either the Combined
Commitments are fully funded or the


Amended and Restated Credit Agreement v7
66
 

--------------------------------------------------------------------------------





Termination Date has occurred, then such applicable percentage for consent shall
be calculated from the holders of the outstanding Revolving Advances and the
Letter of Credit Liabilities. No amendment, modification, waiver or consent
shall reduce any principal of or interest on the Revolving Advances or any fees
payable hereunder without the consent of each Lender affected thereby. No
provision of Article XI or any other provision of this Agreement affecting Agent
in its capacity as such shall be amended, modified or waived without the consent
of Agent. No provision of this Agreement relating to the rights or duties of
Issuing Bank in its capacity as such shall be amended, modified or waived
without the consent of Issuing Bank. No provision of this Agreement relating to
the rights or duties of the Swing Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Lender.

Section 12.8    Maximum Interest Rate. No provision of this Agreement or of any
other Loan Documents shall require the payment or the collection of interest
(including all fees, charges and other amounts which are treated as interest) in
excess of the Maximum Rate. If any excess of interest in such respect is hereby
provided for, or shall be adjudicated to be so provided, in any other Loan
Documents or otherwise in connection with this loan transaction, the provisions
of this Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event Agent,
Issuing Bank or any Lender ever receives, collects, or applies as interest any
such sum, such amount which would be in excess of the maximum amount permitted
by applicable law shall be applied as a payment and reduction of the principal
of the indebtedness evidenced by the Notes; and, if the principal of the Notes
has been paid in full, any remaining excess shall forthwith be paid to Borrower.
In determining whether or not the interest paid or payable exceeds the Maximum
Rate, Borrower and Agent, Issuing Bank and Lenders shall, to the extent
permitted by applicable law, (a) characterize any non-principal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the indebtedness evidenced by the Notes so that
interest for the entire term does not exceed the Maximum Rate.

Section 12.9    Notices.

Section 12.10    Platform.
(a)    Borrower agrees that Agent may, but shall not be obligated to, make the
Communications (as defined below) available to Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).
(b)    The Platform is provided “as is” and “as available”. Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall Agent or any agent or


Amended and Restated Credit Agreement v7
67
 

--------------------------------------------------------------------------------





Affiliate thereof (collectively, the “Agent Parties”) have any liability to
Borrower or the other Loan Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Partyʼs or Agentʼs transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to Agent or any Lender by
means of electronic communications pursuant to this Section, including through
the Platform.

Section 12.11    Applicable Law; Venue; Service of Process. This Agreement and
the other Loan Documents shall be governed by and construed in accordance with
the laws of the State of Texas and the applicable laws of the United States of
America. This Agreement has been entered into in Harris County, Texas and it
shall be performable for all purposes in Harris County, Texas. Any action or
proceeding against Borrower under or in connection with any of the Loan
Documents may be brought in any state or federal court in Harris County, Texas,
and each party hereto hereby irrevocably submits to the nonexclusive
jurisdiction of such courts and waives any objection it may now or hereafter
have as to the venue of any such action or proceeding brought in any such court
or that any such court is an inconvenient forum. Each party hereto agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its office specified in this Agreement. Nothing herein or
in any of the other Loan Documents shall affect the right of Agent to serve
process in any other manner permitted by law or shall limit the right of Agent
to bring any action or proceeding against Borrower or with respect to any of its
property in courts in other jurisdictions. Any action or proceeding by Borrower
against Agent, Issuing Bank or any Lender shall be brought only in a court
located in Harris County, Texas.



Section 12.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or other electronic
means shall be effective as delivery of a manually executed counterpart hereof.



Section 12.13    Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid, illegal or
unenforceable shall not impair or invalidate the remaining provisions hereof or
thereof and the effect of such invalidity, illegality or unenforceability shall
be confined to the provision held to be invalid, illegal or unenforceable.

Section 12.14    Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 12.15    On-line Banking. From time to time, Agent may (but shall not be
required to) permit loan payments to be made through its online banking website.
Agent may impose and change limitations on making online loan payments, such as
minimum or maximum payment amounts, the types of accounts from which loan
payments may be made, and the types of payments


Amended and Restated Credit Agreement v7
68
 

--------------------------------------------------------------------------------





that may be made online (i.e., ordinary installment payments, principal-only
payments, or other types of payments). Whether online payments are permitted,
and Agentʼs applicable terms and restrictions if such payments are permitted,
will be reflected in the features available online when a user logs into the
online banking website.

Section 12.16    Electronic Delivery of Documents. (a) The provisions of this
Section shall be applicable in the event that Borrower delivers any (i)
financial statements of Borrower or any other Person (the “Financial
Statements”), or (ii) No Default Certificates (the Financial Statements, No
Default Certificates and any other documents or information regarding Borrower
or any other Person delivered to Agent pursuant to this Agreement, collectively,
the “Financial Information”) in electronic form (by “email”).


(b)    The Financial Information delivered in electronic form shall, for all
purposes, be the same as if, and shall have the same validity, force and effect
as if, such Financial Information had been delivered in paper or other tangible
form. Each item of Financial Information delivered in electronic form shall be
deemed to have been originally signed by Borrower for all purposes (including
all purposes and interpretations of federal and state law), whether or not there
is an electronic name or signature of Borrower thereon, and Borrower waives any
right it may have to claim that the electronic documents are not original
documents or valid documents.


(c)    Borrower shall deliver Financial Information to Agent in, and only in, a
format that Agent may both retain in its own records (i.e. save as a file on its
own system) and print. In the event that at any time, under the electronic
format then currently used by Agent, Agent is unable to save or print Financial
Information delivered in electronic form, Borrower shall no longer be permitted
to deliver Financial Information in electronic form.


(d)    This Section constitutes an agreement between the parties to conduct
transactions by electronic means pursuant the Texas Uniform Electronic
Transactions Act, Chapter 43, Texas Business & Commerce Code (the “Act”), and
the provisions of the Act shall be applicable to the delivery of Financial
Information by Borrower to Agent in electronic form.

Section 12.17    Non-Application of Chapter 346 of Texas Finance Code. The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties hereto not to be applicable to this Agreement or any of the other
Loan Documents or to the transactions contemplated hereby.

Section 12.18    Consent to Participations. Any Lender shall have the right at
any time and from time to time to sell or transfer one or more participation
interests in the Notes and the indebtedness evidenced thereby to one or more
purchasers (“Participants”), whether related or unrelated to such Lender, but
such Person shall not be a “Lender” hereunder. Subject to Section 12.24, any
Lender may provide to any one or more Participants or potential Participants any
information, financial statements, data or knowledge such Lender may have about
Borrower or about any other matter relating to the Obligations. Borrower further
waives any and all notices of sale of participation interests and notices of
repurchases of participation interests. Borrower agrees


Amended and Restated Credit Agreement v7
69
 

--------------------------------------------------------------------------------





that the owners of any participation interests will be considered as the
absolute owners of their interests in the Obligations and will have all the
rights granted under the participation agreements or other agreements governing
the sale of their participation interests, but such Participants shall not have
any direct rights under this Agreement or the Loan Documents. Borrower waives
all rights of offset or counterclaim that it may now or later have against Agent
or against any Participant. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. A Lender’s Participant Register shall contain the following
information as of each date: (1) the name and address of each Participant, (2)
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents, and (3) the name of
Borrower and information that uniquely identifies this Agreement, and no Lender
shall be obligated to maintain any other information on the Participant
Register. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

Section 12.19    Assignments. Any Lender may, with the prior written consent of
Agent and (so long as no Event of Default or Unmatured Event of Default exists)
Borrower, which consents shall not be unreasonably delayed or withheld (it being
understood that Borrower (i) may withhold its consent to any such assignment if
such assignment would result in a “Termination Event” or an “Event of Default”
or a similar event under any agreement relating to any Rate Management
Transaction to which the assignor or any Affiliate of the assignor is a party
and such “Termination Event,” “Event of Default” or similar event would result
in an Event of Default under Section 10.1(h) or 10.1(l) of this Agreement, and
(ii) shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to Agent within five (5) Business Days after
having received written notice thereof from Agent) and, in any event, shall not
be required for an assignment by any Lender to one of its Affiliates, at any
time assign and delegate to an Eligible Assignee all or any fraction of such
Lender’s Revolving Advances and Commitment, in a minimum aggregate amount not
less than the lesser of (a) the amount of the assigning Lender’s Commitments,
and (b) $2,000,000.00; provided that Borrower and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Eligible Assignee until the date when
all of the following conditions shall have been met:
(a)    the assigning Lender and the Eligible Assignee shall have executed and
delivered to Borrower and Agent an Assignment and Acceptance, together with any
documents required to be delivered thereunder, which Assignment and Acceptance
shall have been accepted by Agent, and


Amended and Restated Credit Agreement v7
70
 

--------------------------------------------------------------------------------





(b)    except in the case of an assignment by a Lender to one of its Affiliates,
the assigning Lender or the Eligible Assignee shall have paid Agent a processing
fee of $3,500.00.
From and after the date on which the conditions described above have been met,
(x) such Eligible Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned and delegated to such Eligible Assignee pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender hereunder and (y)
the assigning Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it pursuant to such Assignment and Acceptance,
shall be released from its obligations hereunder. Within five (5) Business Days
after effectiveness of any assignment and delegation and upon request by Agent,
Borrower shall execute and deliver to Agent (for delivery to the Eligible
Assignee and the assigning Lender, as applicable) a new Note, as applicable, in
the principal amount of the Eligible Assignee’s Pro Rata Share of the Combined
Commitments, and, if the assigning Lender has retained a Commitment, a
replacement Note in the principal amount of the Pro Rata Share of the Combined
Commitments, retained by the assigning Lender (each such Note to be in exchange
for, but not in payment of, the portion of the predecessor Note not being
assigned). At such time, the assigning Lender shall deliver to Borrower the Note
assigned by such Lender. Accrued interest and accrued fees shall be paid at the
same time or times provided in the predecessor Note and in this Agreement.
Subject to Section 2.21, any attempted assignment and delegation not made in
accordance with this Section 12.19 shall be null and void.
Notwithstanding the foregoing provisions of this Section 12.19 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Commitment and its Notes to a Federal Reserve Bank (but no such
assignment shall release any Lender from any of its obligations hereunder).
Agent, acting solely for this purpose as a non-fiduciary agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The Register shall contain the
following information as of each date: (1) the names and addresses of Lenders,
(2) the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and (3) the name of Borrower and information that
uniquely identifies this Agreement, and Agent shall not be obligated to maintain
any other information on the Register. The entries in the Register shall be
conclusive absent manifest error, and Borrower, Agent and Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. Notwithstanding anything to the
contrary herein, no assignment shall be effective until recorded in the
Register.

Section 12.20    USA Patriot Act. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which


Amended and Restated Credit Agreement v7
71
 

--------------------------------------------------------------------------------





information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Act.

Section 12.21    Foreign Lender Reporting Requirements. If any Lender which is
not a Person organized and existing under the laws of the United States of
America or a state thereof (a “Non-US Person”) becomes a party to this
Agreement, such Lender will deliver to Borrower and Agent such documents and
forms related to such status as a Non-US Person as Borrower or Agent may
require.

Section 12.22    Location of Document Execution. Borrower hereby represents and
warrants to Agent and Lenders that this Agreement and all Loan Documents
executed in connection herewith have not been executed in the state of Florida.

Section 12.23    Document Imaging. Agent and Lenders shall be entitled, in their
sole discretion, to image or make copies of all or any selection of the
agreements, instruments, documents, and items and records governing, arising
from or relating to any of Borrower's loans, including, without limitation, this
Agreement and the other Loan Documents, and Agent and Lenders may destroy or
archive the paper originals. The parties hereto (a) waive any right to insist or
require that Agent or any Lender produce paper originals, (b) agree that such
images shall be accorded the same force and effect as the paper originals, (c)
agree that Agent and Lenders are entitled to use such images in lieu of
destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings, and (d) further agree
that any executed facsimile (faxed), scanned, or other imaged copy of this
document or any Loan Document shall be deemed to be of the same force and effect
as the original manually executed document.

Section 12.24    Confidentiality. Agent, Issuing Bank and each Lender agree (on
behalf of itself and each of its Affiliates, directors, officers and employees)
to maintain the confidentiality of all non-public information supplied to it by
or on behalf of Borrower or any Subsidiaries pursuant to this Agreement or any
other Loan Document (“Confidential Information”), provided that nothing herein
shall limit the disclosure of any Confidential Information (a) to the extent
required by statute, rule, regulation or judicial process, (b) to counsel or any
other third party professional consultants or advisors for any Lender, Issuing
Bank or Agent, provided that such consultant or advisor has agreed to hold such
Confidential Information confidential, (c) to regulatory bodies (including the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about Agent’s, Issuing Bank’s or any Lender’s investment portfolio), auditors or
accountants of Agent, Issuing Bank or any Lender, (d) to Agent, Issuing Bank or
any other Lender or any Affiliate thereof, (e) in connection with any litigation
relating to the transactions contemplated by this Agreement or any other Loan
Document to which any one or more of Agent, Issuing Bank or any Lender is a
party, or (f) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) agrees in writing to be bound by the provisions of this Section
12.24. Confidential Information does not include information that (i) was
publicly known prior to the time of disclosure by Borrower or any Subsidiary,
(ii) after disclosure by Borrower or any Subsidiary to any Lender, Issuing Bank
or Agent, becomes publicly known through no act or omission by any Lender,
Issuing Bank or Agent or by any Person acting on behalf of any Lender,


Amended and Restated Credit Agreement v7
72
 

--------------------------------------------------------------------------------





Issuing Bank or Agent or (iii) otherwise becomes known to any Lender, Issuing
Bank or Agent other than through disclosure by Borrower, any Subsidiary or any
other party known by such Lender, Issuing Bank or Agent to be subject to a
confidentiality agreement.

Section 12.25    Dispute Resolution. This Section contains a jury waiver,
arbitration clause and a class action waiver. This Section should be carefully
read.


This dispute resolution provision shall supersede and replace any prior “Jury
Waiver”, “Judicial Reference”, “Class Action Waiver”, “Arbitration”, “Dispute
Resolution” or similar alternative dispute agreement or provision between or
among the parties.
(a)    JURY TRIAL WAIVER; CLASS ACTION WAIVER. AS PERMITTED BY APPLICABLE LAW,
EACH PARTY WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BEFORE A JURY IN CONNECTION
WITH ANY DISPUTE (AS “DISPUTE” IS HEREINAFTER DEFINED), AND DISPUTES SHALL BE
RESOLVED BY A JUDGE SITTING WITHOUT A JURY. IF A COURT DETERMINES THAT THIS
PROVISION IS NOT ENFORCEABLE FOR ANY REASON AND AT ANY TIME PRIOR TO TRIAL OF
THE DISPUTE, BUT NOT LATER THAN THIRTY (30) DAYS AFTER ENTRY OF THE ORDER
DETERMINING THIS PROVISION IS UNENFORCEABLE, ANY PARTY SHALL BE ENTITLED TO MOVE
THE COURT FOR AN ORDER COMPELLING ARBITRATION AND STAYING OR DISMISSING SUCH
LITIGATION PENDING ARBITRATION (“ARBITRATION ORDER”). IF PERMITTED BY APPLICABLE
LAW, EACH PARTY ALSO WAIVES THE RIGHT TO LITIGATE IN COURT OR ARBITRATE ANY
CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS OR AS A
REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.
(b)    ARBITRATION. If a claim, dispute, or controversy arises between any of
the parties hereto with respect to this Agreement or any other Loan Document
(all of the foregoing, a “Dispute”), and only if a jury trial waiver is not
permitted by applicable law or ruling by a court, any party may require that the
Dispute be resolved by binding arbitration before a single arbitrator. By
agreeing to arbitrate a Dispute, each party gives up any right such party may
have to a jury trial, as well as other rights such party would have in court
that are not available or are more limited in arbitration, such as the rights to
discovery and to appeal.
Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations
either party has to the other party, compliance with applicable laws and/or
regulations, performance or services provided under any agreement by any party,
(ii) based on or arising from an alleged tort, or (iii) involving either partyʼs
employees, agents, affiliates, or assigns. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third


Amended and Restated Credit Agreement v7
73
 

--------------------------------------------------------------------------------





party is a party to a Dispute, each party consents to including the third party
in the arbitration proceeding for resolving the Dispute with the third party.
Venue for the arbitration proceeding shall be at a location determined by mutual
agreement of the parties or, if no agreement, in the city and state where lender
or the bank is headquartered.


If a court orders arbitration of a Dispute, the party to the Dispute that did
not seek the Arbitration Order shall commence arbitration. The party that sought
the Arbitration Order may commence arbitration, but shall have no obligation to
do so, and shall not in any way be adversely prejudiced by initiating or
participating in litigation or electing not to commence arbitration. The
arbitrator shall (i) hear and rule on appropriate dispositive motions for
judgment on the pleadings, for failure to state a claim, or for full or partial
summary judgment; (ii) render a decision and any award applying applicable law;
(iii) give effect to any limitations period in determining any Dispute or
defense; (iv) enforce the doctrines of compulsory counterclaim, res judicata,
and collateral estoppel, if applicable; (v) with regard to motions and the
arbitration hearing, apply rules of evidence governing civil cases; and (vi)
apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.


Judgment upon an arbitration award may be entered in any court having
jurisdiction, except that, if the arbitration award exceeds $4,000,000.00, any
party shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorneyʼs fees and costs) exceeds $4,000,000.00, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within thirty (30) days following the
date of the arbitration award; if such a request is not made within that time
period, the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.


Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administratorʼs rules, this arbitration provision shall control.
(c)    RELIANCE. Each party (i) certifies that no one has represented to such
party that the other parties would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other
parties have been induced to enter into this Agreement by, among other things,
the mutual waivers, agreements, and certifications in this Section.


Amended and Restated Credit Agreement v7
74
 

--------------------------------------------------------------------------------






Section 12.26    ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
BORROWER:


INSPERITY, INC.






By:    /s/ Douglas S. Sharp    
Douglas S. Sharp
Sr. Vice President of Finance, Chief
Financial Officer and Treasurer


Address for Notices:


Legal Notices:
Insperity, Inc.
19001 Crescent Springs Drive
Kingwood, Texas 77339-3802
Attention: General Counsel
Fax: (281) 348-2859


Other Notices:
Insperity, Inc.
19001 Crescent Springs Drive
Kingwood, Texas 77339-3802
Email:
Fax: (281) 348-3977




Amended and Restated Credit Agreement v7
75
 

--------------------------------------------------------------------------------







AGENT:


ZB, N.A. dba AMEGY BANK




By:        /s/ Tim Neuhaus            
Tim Neuhaus
Senior Vice President


Address for Notices:
1717 West Loop South
Houston, Texas 77027
Attention: Tim Neuhaus
Email:






Amended and Restated Credit Agreement v7
76
 

--------------------------------------------------------------------------------







LENDERS:


ZB, N.A. dba AMEGY BANK




By:        /s/ Ryan K. Hightower        
Ryan K. Hightower
Senior Vice President


Address for Notices:
1717 West Loop South
Houston, Texas 77027
Attention: Ryan Hightower
Email:




Amended and Restated Credit Agreement v7
77
 

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.




By:        /s/ Adam Rose                
Name:        Adam Rose                
Title:        Senior Vice President            


Address for Notices:
700 Louisiana Street            
TX4-213-08-02            
Attention:     Chris King                
Email:                            




Amended and Restated Credit Agreement v7
78
 

--------------------------------------------------------------------------------











WOODFOREST NATIONAL BANK




By:        /s/ John Ellis                
Name:        John Ellis                
Title:        Senior Vice President            


Address for Notices:
1599 Lake Robbins Drive, Suite 100        
The Woodlands, Texas 77380            
Attention:     John Ellis                
Email:                            


Amended and Restated Credit Agreement v7
79
 

--------------------------------------------------------------------------------







BRANCH BANKING & TRUST COMPANY




By:        /s/ Matt McCain            
Name:        Matt McCain                
Title:        Senior Vice President            


Address for Notices:
Three Allen Center            
333 Clay Street, Suite 4495        
Houston, Texas 77002        
Attention:     Matt McCain                
Email:                            






Amended and Restated Credit Agreement v7
80
 

--------------------------------------------------------------------------------









WELLS FARGO BANK, N.A.




By:        /s/ H. David Jones            
Name:        H. David Jones            
Title:        Senior Vice President            


Address for Notices:
21 Waterway Avenue, 6th Floor        
The Woodlands, Texas 77380            
Attention:    David Jones                
Email:                            








Amended and Restated Credit Agreement v7
81
 